Exhibit 10.51

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by “[***Redacted***]”, and the omitted text has
been filed separately with the Securities and Exchange Commission.

CONTRACT

Between

MSV LP

and

Boeing Satellite Systems, Inc.

for the

MSV L-Band Space-Based Network



--------------------------------------------------------------------------------

CONTENTS

 

Item

   Page

PREAMBLE

   4

RECITALS

   4

ARTICLE 1 – DEFINITIONS

   6

ARTICLE 2 – SCOPE OF WORK

   15

ARTICLE 3 – DELIVERABLE ITEMS AND DELIVERY SCHEDULE

   20

ARTICLE 4 – PRICE

   22

ARTICLE 5 – PAYMENTS

   24

ARTICLE 6 – CUSTOMER-FURNISHED ITEMS

   26

ARTICLE 7 – COMPLIANCE WITH U.S. LAWS AND DIRECTIVES

   27

ARTICLE 8 – INSPECTION AND ACCESS TO WORK IN PROCESS

   29

ARTICLE 9 – SATELLITE PRE-SHIPMENT REVIEW (SPSR) AND OTHER PERFORMANCE REVIEWS

   31

ARTICLE 10 – ACCEPTANCE

   33

ARTICLE 11 – TRANSFER OF TITLE AND RISK OF LOSS

   37

ARTICLE 12 – ORBITAL PERFORMANCE INCENTIVES

   38

ARTICLE 13 – CORRECTIVE MEASURES IN SATELLITES AND OTHER DELIVERABLE ITEMS

   39

ARTICLE 14 – WARRANTY

   40



--------------------------------------------------------------------------------

ARTICLE 15 – CHANGES

   44

ARTICLE 16 – FORCE MAJEURE

   46

ARTICLE 17 – MSV RESPONSIBILITIES

   47

ARTICLE 18 – LIQUIDATED DAMAGES FOR LATE DELIVERY

   48

ARTICLE 19 – INTELLECTUAL PROPERTY INDEMNITY

   49

ARTICLE 20 – GENERAL INDEMNITY

   50

ARTICLE 21 – TERMINATION FOR CONVENIENCE

   52

ARTICLE 22 – TERMINATION FOR DEFAULT, EXCESSIVE FORCE MAJEURE

   54

ARTICLE 23 – DISPUTE RESOLUTION

   56

ARTICLE 24 – INTER-PARTY WAIVER OF LIABILITY FOR A LAUNCH

   58

ARTICLE 25 – MAJOR SUBCONTRACTS

   59

ARTICLE 26 – CONTRACTOR INSURANCE REQUIREMENTS

   60

ARTICLE 27 – PERSONNEL AND KEY PERSONNEL

   62

ARTICLE 28 – LIMITATION OF LIABILITY

   63

ARTICLE 29 – DISCLOSURE AND HANDLING OF PROPRIETARY INFORMATION

   64

ARTICLE 30 – INTELLECTUAL PROPERTY RIGHTS

   66

ARTICLE 31 – PUBLIC RELEASE OF INFORMATION

   67

ARTICLE 32 – NOTICES

   68

ARTICLE 33 – RISK MANAGEMENT SERVICES

   70

ARTICLE 34 – ORDER OF PRECEDENCE

   71

ARTICLE 35 – GENERAL

   72



--------------------------------------------------------------------------------

PREAMBLE

THIS CONTRACT, made as of the 9th day of January, 2006, by and between MSV LP, a
limited partnership organized and existing under the laws of Delaware (“MSV” or
“Customer”), and Boeing Satellite Systems, Inc., a corporation incorporated
under the laws of Delaware (“Contractor”) (hereinafter referred to individually
as “Party” and collectively as the “Parties”).

RECITALS

WHEREAS, MSV has been licensed by the U.S. Federal Communications Commission
(“FCC”) to construct, launch and operate communications systems consisting of
two geostationary satellites in the L-Band, terrestrial and space-based
communications networks and user terminals to provide advanced communications
services across the United States, Central America and portions of South America
(the “U.S. and South American Mobile Satellite Services”),

WHEREAS, MSV’s joint venture partner Mobile Satellite Ventures (Canada) Inc.
(“MSV Canada”) has been licensed by Industry Canada to construct, launch and
operate communications systems consisting of one geostationary satellite in the
L-Band, terrestrial and space-based communications networks and user terminals
to provide advanced communications services across Canada (the “Canadian Mobile
Satellite Services”) which for the purposes of this joint procurement, and
together with the U.S. and South American Mobile Satellite Services, shall
constitute the “Mobile Satellite Services”,

WHEREAS, the FCC and Industry Canada licenses are subject to FCC and Industry
Canada milestones relating to construction, launch and operational date of the
MSV Mobile Satellite Services Hybrid Network,

WHEREAS, MSV desires to procure two (2) Space-Based Networks as set out in the
first recital and a third as set out in the second recital for the benefit of
MSV Canada to be accepted post-Launch, Launch Support Services, Mission
Operations Support Services, risk management insurance procurement support,
Training services and other items and Services to the extent and subject to the
terms and conditions set forth herein,

 

4



--------------------------------------------------------------------------------

WHEREAS, Contractor is willing to furnish the Space-Based Networks, Launch
Support Services, Mission Operations Support Services, risk management insurance
procurement support, Training services and other items and Services to the
extent of and subject to the terms and conditions set forth herein, in
consideration of the price and other valid consideration,

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and intending to be legally bound, the Parties agree as
follows:

 

5



--------------------------------------------------------------------------------

ARTICLE 1 – DEFINITIONS

Capitalized terms used and not otherwise defined herein shall have the following
meanings:

1.1 “Acceptance” shall be as provided in Article 10.

1.2 “Affiliate” means, with respect to an entity, any other entity Controlling
or Controlled by or under common Control with such entity.

1.3 “Article” means any article or numbered paragraph thereof in the Contract
terms and conditions.

1.4 “Ancillary Terrestrial Component” or “ATC” means any component of the
Ancillary Terrestrial Network.

1.5 “Ancillary Terrestrial Network” or “ATN” means the portion of the Hybrid
Network comprised of the L-band terrestrial network further described in Exhibit
B, Technical Requirements for the MSV L-Band Space Based Network.

1.6 “Attachment(s)” means any and all attachment(s) that are attached hereto and
incorporated herein (or are attached to any Exhibit and incorporated therein),
as amended from time to time in accordance with the terms hereof.

1.7 “Background Intellectual Property” means Intellectual Property other than
Foreground Intellectual Property.

1.8 “Bankruptcy Code” means Title 11 of the United States Code, as amended from
time to time.

1.9 “Business Day” means any day other than the following: a Saturday, Sunday,
and any other day on which national banks are authorized to be closed in New
York City, New York.

1.10 “Calibration Earth Station”, “Calibration System” or “CES” means that
portion of the Ground Segment that is utilized to calibrate the GBBF, as further
described in Exhibit B, Technical Requirements for the MSV L-Band Space Based
Network if required for the Space-Based Network to meet the Performance
Specifications.

1.11 “Canadian Mobile Satellite Services” has the meaning set forth in the
Recitals.

1.12 “Central Resource Manager” or “CRM” means the Customer-furnished system to
be utilized to determine how the L-band carrier frequencies are allocated across
the Hybrid Network to Satellite spot beams and ATC cells, as further described
in Exhibit B, Technical Requirements for MSV L-Band Space Based Network.

1.13 “Certificate of Completion” means MSV’s written notification to Contractor
by counter-signature in the form of Annex 1 to Attachment A that indicates the
successful completion of a Milestone or as described in 9.1.4 and 9.2.2.

1.14 “Commercially Reasonable Efforts,” whether or not capitalized, means
standards, practices, methods and procedures conforming to applicable Law and
that degree of effort, skill, diligence, prudence and foresight that reasonably
would be expected from a commercial satellite contractor or commercial satellite
owner or operator, as applicable.

1.15 “Component” means every unit, system and subsystem of the Space-Based
Network and all other hardware and software required to be provided by
Contractor hereunder.

 

6



--------------------------------------------------------------------------------

1.16 “Contract” means the terms and conditions (“Preamble,” “Recitals” and the
Articles) of this Contract, its Exhibits and its Attachment(s), as amended from
time to time in accordance with the terms hereof.

1.17 “Contract Price” means the overall price for all Deliverable Items and
services to be provided by Contractor under this Contract.

1.18 “Contractor” has the meaning set forth in the “Preamble” of this Contract
and any successor or assignee permitted hereunder.

1.19 “Control” and its derivatives mean, with respect to an entity, the legal,
beneficial, or equitable ownership, directly or indirectly, of fifty percent
(50%) or more of the capital stock (or other ownership interest if not a
corporation) of such entity ordinarily having voting rights or the power to
direct the management policies of such entity, whether through the ownership of
voting stock, by contract, or otherwise.

1.20 “Control and Management System” or “CMS” means the system to be utilized
for Ground Segment resource management and control, as further described in
Exhibit A, L-Band Space Based Network Statement of Work, and Exhibit B,
Technical Requirements for MSV L-Band Space Based Network.

1.21 “Daily Liquidated Damages Amount” has the meaning set forth in Article
18.2.

1.22 “Daily Rate” has the meaning set forth in Article 12.

1.23 “Deliverable Data” means the data and documentation required to be
delivered to MSV as specified in Exhibit A, L-Band Space Based Network Statement
of Work.

1.24 “Deliverable Item” means any of the items or services listed in Article 3.1
or as identified as a deliverable in Exhibit A, L-Band Space Based Network
Statement of Work.

1.25 “Delivery” has the meaning set forth in Article 3.2.

1.26 “Delivery Schedule” means the schedule for delivery of specified
Deliverable Items as set forth in Article 3.1.

1.27 “Dispute(s)” has the meaning set forth in Article 23.

1.28 “Dynamic Satellite Simulator” or “DSS” means the dynamic satellite
simulator further described in Exhibit A, L-Band Space Based Network Statement
of Work.

1.29 “Effective Date of Contract” or “EDC” means January 9, 2006.

1.30 “Exhibit(s)” means the exhibit(s) identified in Article 2.1 and attached
hereto and incorporated herein.

1.31 “Export Licensed Items” has the meaning set forth in Article 7.2.

1.32 “Extended Life Incentives” has the meaning set forth in Article 12.1.4.

1.33 “FCC” means the Federal Communications Commission or any successor agency
or governmental authority.

1.34 “Financing Agreements” means any and all documents and agreements
evidencing and/or securing monies provided on a full or partial debt basis by
any Financing Entity to MSV to fund the design, development, construction,
procurement, maintenance, or operation of all or any material part of the Hybrid
Network program.

1.35 “Financing Entity” means any entity (other than Contractor, or parties
related to Contractor, or competitors of Contractor), e.g., commercial bank,
merchant bank, investment bank, commercial finance organization, corporation, or
partnership, which has been specifically identified in a written notification to
Contractor, providing money on a full or partial debt basis to MSV to fund the
design, development, construction, procurement, maintenance, or operation of all
or any material part of the Hybrid Network.

 

7



--------------------------------------------------------------------------------

1.36 “Firm Fixed Price” or “FFP” means the firm fixed price applicable to a
Space-Based Network as set forth in Article 4, as applicable. References to “the
Firm Fixed Price” mean MSV 1 SBN FFP, MSV 2 SBN FFP and/or MSV-SA FFP as
applicable given the context.

1.37 “Force Majeure Event” has the meaning set forth in Article 16.

1.38 “Foreground Intellectual Property” means Intellectual Property conceived of
and first reduced to practice in performance of this Contract and that is
incorporated into, employed in, or required or for the use of, any Deliverable
Item.

1.39 “Gateway” means the feeder link earth station portion of the Ground
Segment.

1.40 “GBBF” or “Ground Based Beam Former” means the ground-based beam forming
system further described in Exhibit B, Technical Requirements for MSV L-Band
Space Based Network.

1.41 “GBBF Intellectual Property” means any Intellectual Property that is
incorporated into or employed in or required for the use of the GBBF equipment
or CES equipment.

1.42 Reserved

1.43 “Ground Segment” means that portion of the Space-Based Network consisting
of (i) the TT&C, (ii) the Gateways, (iii) GBBF, (iv) CMS and (v) Calibration
Earth Stations (if required to meet the Performance Specifications) and
associated terrestrial infrastructure described in Exhibit A, L-Band Space Based
Network Statement of Work or Exhibit B, Technical Requirements for MSV L-Band
Space Based Network.

1.44 “Hybrid Network” means the network to be utilized by MSV and MSV Canada to
provide the MSV Mobile Satellite Services, and that is comprised of the
Space-Based Network, the Ancillary Terrestrial Network (“ATN”) system, and
Mobile Terminals (“MTs”).

1.45 “Industry Canada” means the Canadian federal Department of Industry or any
successor agency thereto.

1.46 “Initial Operations Period” means the two-year period following SBN
Acceptance.

1.47 “In-Orbit Test” or “IOT” means in-orbit testing of the applicable SBN, as
further described in Exhibit A, L-Band Space Based Network Statement of Work.

1.48 “Intellectual Property” means all designs, methods, concepts, layouts,
software, inventions (whether or not patented or patentable), processes,
technical data and documentation, technical information and drawings, and
similar matter in which an Intellectual Property Right may subsist.

1.49 “Intellectual Property Claim” has the meaning set forth in Article 19.1.

1.50 “Intellectual Property Right(s)” means all common law and statutory
proprietary rights, including patent, patent application, patent registration,
copyright, trademark, service mark, trade secret, mask work rights, data rights
and similar rights.

1.51 “Intentional Ignition” means, with respect to any Satellite, the start of
the ignition process for the purpose of Launching such Satellite, which is the
time at which the command signal is sent to the Launch Vehicle. This definition
shall be modified to incorporate the definition of “intentional ignition” from
the Launch Services Agreement applicable to Launch of the Satellite.

 

8



--------------------------------------------------------------------------------

1.52 “Key Personnel” has the meaning set forth in Article 27.3.

1.53 “Late Payment Interest Rate” has the meaning set forth in Article 5.3.1.

1.54 “Launch” means, with respect to a Satellite, Intentional Ignition followed
by lift-off. This definition shall be modified to incorporate the definition of
“Launch” from the Launch Services Agreement applicable to the Launch of the
Satellite.

1.55 “Launch Agency” means the provider of Launch Services responsible for
conducting the Launch Services for a Satellite.

1.56 “Launch and In-Orbit Insurance Policy” means the launch and in-orbit
insurance policy obtained by MSV with respect to the relevant Satellite.

1.57 “Launch Option” means MSV’s option to procure Launch Services from
Contractor, as further described in Article 2.2.2.

1.58 “Launch Readiness Review” or “LRR” has the meaning set forth in Exhibit A.

1.59 “Launch Services” means those services, including the provision of a Launch
Vehicle, to be provided by the Launch Agency for the Launch of a Satellite
pursuant to the Launch Services Agreement or pursuant to the Launch Option, if
elected by MSV.

1.60 “Launch Services Agreement” or “LSA” means the contract between MSV (or
Contractor, if MSV elects the Launch Option) and the Launch Agency that provides
for Launch Services for a Satellite, as such contract may be amended from time
to time in accordance with its terms.

1.61 “Launch Site” means the location that will be used by the Launch Agency for
purposes of launching a Satellite, except in the case of Sea Launch it shall
mean the homeport located in Long Beach, CA.

1.62 “Launch Support” or “Launch Support Services” means those services
specified in Exhibit A, L-Band Space Based Network Statement of Work, to be
provided by Contractor in support of Launch Services.

1.63 “Launch Vehicle” means the launch vehicle used to provide Launch Services
for a Satellite.

1.64 “Laws” means any laws, rules, regulations, codes, ordinances, injunctions,
judgments, orders, ordinances, decrees, rulings, and changes thereunder, of any
federal, state, local, provincial or municipal government of any country (and
all agencies thereof).

1.65 “London Inter-Bank Offered Rate” or “LIBOR” means the rate per annum shown,
on the third (3rd) London business day preceding the day of commencement of an
interest calculation period, on page 3750 of the Dow Jones & Company Telerate
screen or any successor page as the composite offered rate for London interbank
deposits in an amount approximately equal to the amount on which the interest is
to be applied for a three-month period (the “Rate Base”), as shown under the
heading “USD” as of 11:00 a.m. (London Time); provided that in the event no such
rate is shown, LIBOR shall be the rate per annum (rounded to the nearest 1/100th
of one percent) based on the rates at which U.S. dollar deposits approximately
equal in principal amount to the Rate Base and for a three-month period are
displayed on page “LIBO” of the Reuters Monitor Money Rates Service or such
other page as may replace the LIBO page on that service for the purpose of
displaying London interbank offered rates of major banks as of 11:00 a.m.
(London time) (it being understood that if at least two such rates appear on
such page, the rate will be the arithmetic mean of such displayed rates);
provided that in the event fewer than two such rates are displayed, or if no
such rate is relevant, LIBOR shall be the rate per

 

9



--------------------------------------------------------------------------------

annum equal to the rate offered by Credit Suisse, New York Branch, at
approximately 11:00 a.m. (London Time) to prime banks in the London interbank
market on deposits in U.S. dollars in an amount approximately equal in principal
amount to the aggregate principal balance of the Rate Base for a three-month
period.

1.66 “Losses” means all losses, liabilities, damages, royalty payments and
claims, and all related costs and expenses (including reasonable legal fees and
disbursements and costs of investigation, expert fees, litigation, settlement,
judgment, interest, and penalties).

1.67 “Major Subcontract” means a subcontract related to the performance of this
Contract that either (i) is identified in Article 25 or (ii) that is valued at
$15,000,000 or more, including any subcontract that results from any decision by
Contractor to outsource work to a subcontractor which was initially contemplated
to be done “in-house”.

1.68 “Milestone” means a portion of the Work upon completion of which a payment
is to be made in accordance with Exhibit I, MSV Space-Based Network Program
Payment Plan and Termination Liability Amounts.

1.69 “Milestone Date” means the scheduled date for completion of a Milestone as
set forth in the Delivery Schedule and/or applicable Payment Plan.

1.70 “Mission Operations Support Services” means the orbit-raising, in-orbit
testing and related services specified in Exhibit A, L-Band Space Based Network
Statement of Work, to be performed by Contractor for each Space-Based Network.

1.71 “Mobile Satellite Services” has the meaning set forth in the Recitals.

1.72 “Mobile Terminal” or “MT” means the hand-held device necessary for the
end-user to utilize the Mobile Satellite Services.

1.73 “MSV” has the meaning set forth in the “Preamble” and any successor or
assignee permitted hereunder.

1.74 “MSV 1” means the first Satellite for the Space-Based Network with the
coverage throughout the North America Service Area to be provided under this
Contract and that is authorized by the FCC.

1.75 “MSV 1 SBN FFP” means the Firm Fixed Price for the MSV 1 SBN and the
associated Deliverable Items and services, as set forth in Article 4.1.2.

1.76 “MSV 2” means the second Satellite for the Space-Based Network with the
coverage throughout the North America Service Area to be provided under this
Contract and that is authorized by Industry Canada.

1.77 “MSV 2 SBN FFP” means the Firm Fixed Price for the MSV 2 SBN and the
associated Deliverable Items and services, as set forth in Article 4.1.3.

1.78 “MSV Canada” has the meaning set forth in the Recitals.

1.79 “MSV Delay” has the meaning set forth in Article 17.

1.80 “MSV Mobile Satellite Services” has the meaning set forth in the Recitals.

1.81 “MSV-SA” means the Satellite for the Space-Based Network with the coverage
throughout the South American Service Area to be provided under this Contract
and that is authorized by the FCC.

1.82 “MSV-SA FFP” means the Firm Fixed Price for the MSV-SA and the associated
Deliverable Items and services, as set forth in Article 4.1.1.

 

10



--------------------------------------------------------------------------------

1.83 “North America Service Area” means the U.S., Canada, Mexico, Hawaii, Puerto
Rico/U.S. Virgin Islands, the Caribbean, plus Central America and the northern
portion of South America identified in Exhibit B, Technical Requirements for MSV
L-Band Space Based Network.

1.84 “Notice of Election” has the meaning set forth in Article 20.3.1.

1.85 “Notice of Non-Conformance” means a written notice from MSV to Contractor
that the review of a Milestone demonstrates that the Milestone has not been
successfully completed.

1.86 “North American SBN – 1” means the first SBN to be utilized to provide the
Mobile Satellite Services to the North American Service Area and including
MSV-1.

1.87 “North American SBN – 2” means the second SBN to be utilized to provide the
Mobile Satellite Services to the North American Service Area and including
MSV-2.

1.88 “Orbital Performance Incentive Commencement Date” has the meaning set forth
in Article 12.2.2.

1.89 “Orbital Performance Incentive Period” means, with respect to any
Space-Based Network, the period commencing on the day following Acceptance of
such Space-Based Network and ending on the last day of the Satellite-Stated
Life.

1.90 “Orbital Performance Incentives” or “OPI” means, with respect to any
Space-Based Network, an amount specified in Exhibit J, Orbital Performance
Incentives Payment Plan, that may be earned by Contractor based on in-orbit
performance of such Space-Based Network as set forth in Article 12.

1.91 “Other Direct Costs” or “ODC” means the reasonable actual direct
incremental costs incurred by Contractor for the performance of the applicable
Work that are directly attributable to such Work as supported by relevant
contemporaneous records, as determined in accordance with GAAP, plus any
allocation of indirect costs, if any, in accordance with Boeing’s approved
accounting practices.

1.92 “Party” or “Parties” means MSV, Contractor or both, as the context
requires.

1.93 “Payment Plan” means the payment plan for the applicable Deliverable Item,
as set forth in Exhibit I, MSV Space-Based Network Payment Plan and Termination
Liability Amounts.

1.94 “Payment Plan Term” means the remaining payments due Contractor from the
date of Termination through the date of the last payment due under the Contract.

1.95 “Percentage of Performance Earned” has the meaning set forth in Article 12.

1.96 “Performance Specification” means the applicable performance specification
for a Space-Based Network or any Component thereof, as appropriate, in the
context of the applicable clause, as such specification may be amended from time
to time in accordance with the terms hereof.

1.97 “Permits” means all federal, state, county, local and foreign licenses,
approvals, inspections, permits and certificates necessary for Contractor to
perform its obligations under Contract, including all export and import Permits
and all Permits related to the installation of the Ground Segment and the
ground-based components of the Space Segment.

1.98 “PMO” means the MSV program management office to be designated by MSV.

1.99 “Product Assurance Program Plan” means the product assurance program plan
attached as Exhibit F, Satellite Product Assurance Plan, with respect to the
Satellite, and Exhibit G, Ground Segment Product Assurance Plan.

 

11



--------------------------------------------------------------------------------

1.100 “Proprietary Information” has the meaning set forth in Article 29.

1.101 “Quarter” and all its variations means a calendar quarter.

1.102 “Related Entity” means any entity in which MSV is a minority shareholder.

1.103 “Satellite” means any communications satellite that is to be manufactured
by Contractor and to be delivered to MSV pursuant to this Contract. References
to “the Satellite” means MSV 1, MSV 2 or MSV-SA, as applicable given the
context.

1.104 “Satellite-Adapted Base Station Subsystem” or “S-BSS” means the
Customer-furnished base station subsystem adapted for use with an L-band
Satellite.

1.105 “Satellite Anomaly” means, with respect to any Satellite in orbit, a
condition or occurrence that may have a material adverse impact on the Satellite
Stated Life or performance of such Satellite.

1.106 “Satellite Maneuverable Life” means the number of years that a Satellite
would have sufficient fuel to maintain east-west station-keeping to within
+/-0.05 degrees of such Satellite’s designated orbital location measured from
the end of IOT after allowing for de-orbiting.

1.107 “Satellite Pre-Shipment Review” or “SPSR” has the meaning set forth in
Article 9.

1.108 “Satellite Stated Life” or “Satellite Mission Life” means, with respect to
a Satellite, the contracted for life of fifteen (15) years for such Satellite as
set forth in Exhibit B, Technical Requirements for MSV L-Band Space Based
Network, commencing upon SBN Acceptance associated with such Satellite.

1.109 “SBN Acceptance” means acceptance of each Space-Based Network in
accordance with Article 10.

1.110 “SBN Earnback Amount” has the meaning set forth in Article 18.5.

1.111 “SBN Performance Specification” means, with respect to a Space-Based
Network, the Performance Specification for such Space-Based Network set forth in
Exhibit B, Technical Requirements for MSV L-Band Space Based Network.

1.112 “SBN Program Test Plan” means the SBN program test plan comprised of
Exhibit C, L-Band SBN System Test Plan, Exhibit D, Satellite Program Test Plan,
and Exhibit E, Ground Segment Test Plan.

1.113 “Scheduled Launch” means the date identified in Article 3.3 as the Key
Milestone for the Launch of such Satellite.

1.114 “Service Area” means both the North American Service Area and the South
American Service Area.

1.115 “South American Mobile Satellite Services” has the meaning set forth in
the Recitals.

1.116 “South American SBN” means the SBN to be utilized to provide the Mobile
Satellite Services to the South American Service Area and including MSV-SA.

1.117 “South American Service Area” means South America and a portion of Central
America as further identified in Exhibit B, Technical Requirements for MSV
L-Band Space Based Network.

1.118 “Space-Based Network” or “SBN” means the portion of the Hybrid Network
that is comprised of the Space Segment and Ground Segment, all as further
described in the Exhibits. References to “the SBN” means the South American SBN
(or MSV-SA if MSV does not exercise the Ground Segment option under Article
2.2.3), the North American SBN-1, or the North American SBN-2, as applicable
given the context.

 

12



--------------------------------------------------------------------------------

1.119 “Space Segment” means the portion of the Space-Based Network comprised of
the Satellite, the DSS and encryption tools, as further described in Exhibit A,
L-Band Space Based Network Statement of Work, and Exhibit B, Technical
Requirements for MSV L-Band Space Based Network.

1.120 “Spare Part” means any spare part to be delivered under the spares plan to
be provided in accordance with Article 14.2.3.

1.121 “Statement of Work” or “SOW” means the statement of work attached as
Exhibit A, as such Exhibit may be amended from time to time in accordance with
the terms hereof.

1.122 “Summary Space-Based Network Acceptance Test Report” includes the SBN
Verification Report, SBN Acceptance End Item Data Package, and SBN Acceptance
Certification as set forth in Exhibit A, L-Band Space Based Network Statement of
Work.

1.123 “Contractor Competitor” means shall mean another satellite manufacturer.

1.124 “Taxes” means all U.S. and non-U.S. taxes, duties, fees, levies, bonds,
charges, contributions, or any other such fiscal burden related to this Contract
imposed by the U.S. Government or any other Government and any political
subdivisions thereof, including state and local jurisdictions.

1.125 “Term” means EDC through twenty (20) years following SBN Acceptance of the
last SBN to be delivered under this Contract.

1.126 “Terminated Ignition” means that, following the time when the electronic
signal is sent to command the opening of any first stage propellant valves, the
first stage engines of the Launch Vehicle are shut down for any reason before
the hold down mechanism is released and the launch pad is declared safe by the
Launch Agency. This definition shall be modified to incorporate the definition
of “Terminated Ignition” from the Launch Services Agreement applicable to the
Launch of the Satellite.

1.127 “Termination for Default” has the meaning set forth in Article 22.

1.128 “Total Loss” means with respect to the Satellite after Intentional
Ignition: (i) the complete loss, destruction or operational failure of such
Satellite, or (ii) a constructive total loss as defined in the Launch and
In-Orbit Insurance Policy, if any, for such Satellite.

1.129 “Training” means the training specified in Exhibit A, L Band Space Based
Network Statement of Work, to be provided by Contractor hereunder.

1.130 “TT&C” means the telemetry, tracking and control system for each
Satellite.

1.131 “US Mobile Satellite Services” has the meaning set forth in the Recitals.

1.132 “Virus” means any virus or code, device or routine (including, without
limitation, time bombs, Trojan horses, back doors or drop dead devices) that
would have the effect of disabling or otherwise shutting down all or any portion
of any software.

1.133 “Warranty Period” has the meaning defined in Article 14.2.2.

1.134 “Work” means all design, development, construction, manufacturing, labor,
and services, including tests to be performed, and any and all Deliverable
Items, including Space Segment, Ground Segment, Deliverable Data, Mission
Operations Support Services, Launch Support Services, Training, and equipment,
materials, articles, matters, services, and things to be furnished and rights to
be transferred to MSV under this Contract, or any subcontract entered into
hereunder by Contractor.

 

13



--------------------------------------------------------------------------------

1.135 “Work-in-Process and Finished Goods” means (i) all Deliverable Items
(including any Space Segment and Ground Segment); (ii) all Components that have
been incorporated into Deliverable Items; and (iii) all materials identified to
this Contract in Contractor’s inventory management system.

 

14



--------------------------------------------------------------------------------

ARTICLE 2 – SCOPE OF WORK

2.1 Provision of Services and Materials

Contractor shall provide the necessary qualified personnel, equipment, material,
services, facilities and know-how for the baseline program and options (as
exercised) to:

(i) design, develop, provide, manufacture, transport, assemble, configure,
install, test and deliver for MSV’s Acceptance, post-Launch, three (3) L-band
Space-Based Networks, comprised of the Space Segment and Ground Segment (except
that the SA-SBN Ground Segment is priced as a separate option to the Contract
pursuant to Article 2.2.3),

(ii) configure, integrate and test each Ground Segment, as applicable, with its
corresponding Satellite,

(iii) design, develop and test a GBBF emulator with each Satellite at the
Contractor’s facilities,

(iv) design, develop and test a satellite simulator to be used to test the GBBF
for combined beam forming and adaptive interference nulling,

(v) design, develop and deliver a Dynamic Satellite Simulator (DSS),

(vi) design, develop, provide, transport, assemble, configure, install and test
network infrastructure, including the design, development, provision,
installation and integration of the communications network between and among the
Ground Segment components,

(vii) procure and negotiate all long-haul interconnection circuit leases and
service agreements on behalf of MSV, and provide, as a Deliverable Item, all
customer-premises equipment (“CPE”) that is not supplied by the long-haul
interconnection circuit service provider and for maintaining such CPE during the
Initial Operations Period, except for the South American sites. If MSV exercises
its option for the Ground Segment for the South American SBN, then once the
South American sites have been selected, Contractor shall provide a proposal to
MSV which shall be negotiated as a change to the Contract pursuant to Article
15, Changes,

(viii) perform and deliver all improvements to any facilities necessary to
properly utilize the Ground Segment components as intended, including providing
the antenna foundations, civil works, physical security, fencing and any
environmental requirements necessary to meet manufacturer specifications and
Exhibit B, Technical Requirements for MSV L-Band Space Based Network, except for
the South American sites. If MSV exercises its option for the Ground Segment for
the South American SBN, then once the South American sites have been selected,
Contractor shall provide a proposal to MSV which shall be negotiated as a change
to the Contract pursuant to Article 15, Changes. If MSV determines that
Contractor shall not use existing facilities for the North American sites,
Contractor shall also provide a proposal to MSV which shall be negotiated as a
change to the Contract pursuant to Article 15, Changes,

(ix) operate and maintain the Ground Segment, as applicable, and associated
networks during the Initial Operations Period,

(x) obtain all rights and real property leases necessary to build, operate and
maintain the Ground Segments in accordance with the applicable specifications,
and procure and negotiate all such rights and leases on behalf of MSV, except
for the South American sites. If MSV exercises its option for the Ground Segment
for the South American SBN, then once the South American sites have been
selected, Contractor shall provide a proposal to MSV which shall be negotiated
as a change to the Contract pursuant to Article 15, Changes. Contractor has also
assumed that existing facilities will be used for the North American sites. If
MSV determines that

 

15



--------------------------------------------------------------------------------

Contractor shall not use existing facilities for the North American sites,
Contractor shall also provide a proposal to MSV which shall be negotiated as a
change to the Contract pursuant to Article 15, Changes,

(xi) identify, procure and maintain throughout the Term all applicable Permits,
except for the South American sites. If MSV exercises its option for the Ground
Segment for the South American SBN, once the South American sites have been
selected, Contractor shall provide a proposal to MSV which shall be negotiated
as a change to the Contract pursuant to Article 15, Changes,

(xii) provide Mission Operations Support Services, Launch Support Services, and
Training,

(xiii) perform and provide the requirements of any option elected by MSV
pursuant to Article 2.2,

(xiv) provide any services incidental to the proper performance and provision of
the services in the Statement of Work (without increasing the scope of such
services) and Deliverable Items,

all in accordance with this Contract, including the following Exhibits, which
are attached hereto (or incorporated by reference) and made a part hereof:

2.1.1 Exhibit A, L-Band Space Based Network Statement of Work

2.1.2 Exhibit B, Technical Requirements for MSV L-Band Space Based Network

2.1.3 Exhibit C, L-Band SBN System Test Plan

2.1.4 Exhibit D, Satellite Program Test Plan

2.1.5 Exhibit E, Ground Segment Test Plan

2.1.6 Exhibit F, Satellite Product Assurance Plan

2.1.7 Exhibit G, Ground Segment Product Assurance Plan

2.1.8 Exhibit H, Dynamic Satellite Simulator Specification

2.1.9 Exhibit I, MSV Space-Based Network Program Payment Plan and Termination
Liability Amounts which is comprised of the following three (3) exhibits:

2.1.9.1 Exhibit I-1 MSV Space-Based Network Program Payment Plan – Billing
Milestones

2.1.9.2 Exhibit I-2 MSV Space-Based Network Payment Plan – Including
Construction Deferral Amount

2.1.9.3 Exhibit I-3 MSV Termination Liability Amounts Schedule

2.1.10 Exhibit J, Orbital Performance Incentives Payment Plan

2.1.11 Exhibit K, Labor Rates

2.1.12 Exhibit L, Spares

2.1.13 Exhibit M, ViaSat Certification Letter

2.1.15 Attachment A, Form of Invoice

2.1.16 Attachment B, Sample Review Certificate

Schedule 4.3 – Option Pricing

2.2 Options

2.2.1 Additional Satellite Options

Contractor hereby grants to MSV options to purchase, for the price specified in
Article 4.3, two additional Satellites with the same design and specifications
as MSV 1, MSV 2 or MSV-SA, as elected by MSV, in form, fit and function,
together with all Deliverable

 

16



--------------------------------------------------------------------------------

Items and Work associated with a Satellite under this Contract, to include
without limitation the construction, testing, and associated ground-based Space
Segment elements (excluding GBBFs, gateways or CESs); provided that MSV has not
earlier terminated this Contract with respect to the procurement of the original
Satellite associated with the Service Area applicable to the optional Satellite.
Delivery for each such additional Satellite shall be no later than twenty-nine
(29) months after MSV notifies Contractor in writing of its intent to exercise
such Satellite option, and shall be no earlier than five (5) months after the
last Satellite has been delivered. The options shall remain valid until
October 1, 2008; provided that MSV may require Contractor to extend the validity
of any such option as a change pursuant to Article 15.

2.2.2 Launch Services Option

Upon request by MSV, Contractor shall obtain Launch Agency proposals for Launch
Services to be provided to MSV. As part of the Launch Services, Contractor shall
be responsible for all necessary work in the preparation and obtaining of
regulatory, Launch and other permits required for Launching all Satellites for
which MSV elects the Launch Services Option. If the Launch Services Option is
elected, the Parties shall amend this Contract to reflect reasonable and
customary provisions related to the provision of Launch Services.

2.2.3 SA SBN Ground Segment Option

Contractor hereby grants to MSV an option to include as part of this Contract,
the purchase of, and require the Contractor to complete hereunder, the Ground
Segment for the South American SBN. The SA Ground Segment includes four
(4) gateways in the South American service area, including Feederlink Earth
Stations, Ground Based Beam Former, Calibration Earth Stations and a Control
Management System; a primary TT&C antenna located in North America, and a
back-up TT&C system in the service area, but does not include infrastructure,
e.g., any real property leases, facilities, civil works or permits. The price
for such design modification, including all resulting Work and Deliverable
Items, is set forth in Article 4.3. [***Redacted***]

2.2.4 Reserved

2.2.5 Extended Hardware Warranty

For each SBN, Contractor hereby grants to MSV an option to purchase, for the
price specified in Article 4.3, an annually renewable extended warranty for
Ground Segment components and any ground-based Space Segment hardware,
commencing after the end of the Initial Operations Period for such SBN. Such
warranty shall be an extension of the warranty set forth in Articles 14.2.2 and
14.2.3. Ninety (90) days prior to the expiration of the then-current term of the
warranty, Contractor shall notify MSV of the upcoming expiration date. MSV shall
notify Contractor of its intent to renew the extended warranty at least thirty
(30) days prior to the expiration of the then-current term of the warranty.

2.2.6 Extended Software Warranty

For each SBN, Contractor hereby grants to MSV an option to purchase, for the
price specified in Article 4.3, an annually renewable software warranty for the
software Deliverable Items (except to the extent such software is on the
Satellite and is therefore inaccessible), commencing after the end of the
Initial Operations Period for such SBN. Such warranty shall be an extension of
the warranty set forth in Articles 14.2.2 and 14.2.4. Ninety (90) days prior to
the expiration of the then-current term of the software warranty, Contractor
shall notify MSV of the upcoming expiration date. MSV shall notify Contractor of
its intent to renew the extended software warranty at least thirty (30) days
prior to the expiration of the then-current term of such warranty.

 

17



--------------------------------------------------------------------------------

2.2.7 Extended Ground Segment Operations and Maintenance

For each SBN, Contractor hereby grants to MSV an option to purchase, for the
price specified in Article 4.3, annually renewable Ground Segment operations and
maintenance services, as further described in Exhibit A, L-Band Space Based
Network Statement of Work, commencing after the end of the Initial Operations
Period for such SBN. One hundred and twenty (120) days prior to the expiration
of the then-current term of the monitoring and maintenance services, Contractor
shall notify MSV of the upcoming expiration date. MSV shall use commercially
reasonable efforts to notify Contractor of its intent to renew the extended
monitoring and maintenance services at least ninety (90) days prior to the
expiration of the then-current term, but shall provide such notice in no event
less than sixty (60) days prior to such expiration.

2.2.8 Storage

A. Upon MSV’s request, which shall be no later than three (3) months prior to
the expected shipment of each Satellite, Contractor shall provide storage of
such Satellite and related ground hardware (as necessary) at the price set forth
in Article 4.3 for less than one (1) year from its SPSR. MSV shall take
preliminary acceptance of the Satellite(s) and the on-ground warranty shall
commence upon conclusion of the SPSR. The pricing does not include shipment to
another storage facility or storage at another facility.

B. In the event MSV wishes to store the Satellite past one (1) year, the parties
shall negotiate a change pursuant to Article 15, for MSV to pay Contractor
reasonable storage costs (including the costs of a storage facility and
insurance), and any related costs that increase the Contract Price or extend the
delivery schedule. If the Satellite is to be launched within three (3) years
after its SPSR, MSV shall take Final Acceptance in accordance with Article 10
and risk of loss and title shall pass to MSV in accordance with Article 11.1.

C. In the event a Satellite has been in such storage for three (3) years from
its SPSR, or MSV decides prior to the end of such three (3) years not to launch
such Satellite, the following shall apply:

 

  (1) Contractor shall be entitled to receive within thirty (30) days after the
earlier of, receipt of de-storage notification from MSV or the end of the three
(3) year period, all payments due and owing, not otherwise paid to Contractor,
including Orbital Performance Incentives, less all costs not incurred with
respect to the Launch Support Services, In-Orbit Testing, and Mission Operation
Support Services for such Satellite; and,

 

  (2) Contractor shall promptly deliver to MSV, at MSV’s expense, such Satellite
to a location specified by MSV (if other than a storage location selected in
Paragraph B above); and

 

  (3) Final Acceptance shall occur and title and risk of loss shall pass, with
respect to any Satellite placed in storage after three (3) years from its SPSR
or upon arrival of the Satellite to a different location specified by MSV, in
which case, any and all taxes and duties in connection with such delivery and
Final Acceptance shall be borne and paid by MSV.

 

18



--------------------------------------------------------------------------------

2.2.9 Spares Option

For each SBN, Contractor hereby grants to MSV an option to purchase, for the
price specified in Article 4.3, the Spares identified in Exhibit L, at any time
prior to the later of the end of the Initial Operations Period, or any Ground
Segment operations and maintenance extension.

2.2.10 [***Redacted***]

2.2.11 [***Redacted***]

2.3 Certain Ground Segment-Related Third Party Agreements

With respect to (i) the long-haul interconnection circuit leases and service
agreements and (ii) the agreements pertaining to the rights and real property
leases necessary to build, operate and maintain the Ground Segment in accordance
with the applicable specifications, in each case to be negotiated by Contractor
on behalf of MSV, all such agreements shall be subject to the prior review and
approval of MSV, which approval shall not be unreasonably withheld or delayed.
MSV (and/or MSV Canada) shall be the contracting party in each such agreement
and shall be responsible for paying such third party service provider or lessor
directly.

2.4 Coordination with MSV Hybrid Network

As part of the Services, Contractor agrees to coordinate and cooperate with
other members of the MSV Hybrid Network program, including agents, consultants,
MSV Canada, subcontractors, and third party suppliers to accomplish the Work and
to support the development and implementation of a fully functional MSV Hybrid
Network. If at any time Contractor becomes aware of any material information
which differs from that provided to Contractor, Contractor shall promptly notify
MSV in writing of any such differences.

 

19



--------------------------------------------------------------------------------

ARTICLE 3 – DELIVERABLE ITEMS AND DELIVERY SCHEDULE

3.1 Deliverable Items

Subject to the other terms and conditions of this Contract, the items to be
delivered under this Contract are specified in the table below and Contractor
shall deliver such items on or before the corresponding delivery dates and at
locations specified in the table below (the “Delivery Schedule”).

Table 3-1. Delivery Schedule

 

Item

  

Description

  

Satellite Shipment
Date

  

Delivery Date (SBN Acceptance)

  

Delivery Location

1

   MSV-SA-SBN    [***Redacted***]    January 11, 2010    In-orbit and at its
respective Ground Segment Site, if ground segment option is exercised

2

   MSV 1 SBN    [***Redacted***]    May 26, 2010    In-orbit and at its
respective Ground Segment Site

3

   MSV 2 SBN    [***Redacted***]    November 11, 2010    In-orbit and at its
respective Ground Segment Site

4

   Deliverable Data    N/A    Per SOW, Exhibit A    PMO

5

   Training    N/A    Per SOW, Exhibit A    Per SOW, Exhibit A

6

   Launch Support Services    N/A    Per SOW, Exhibit A    Per SOW, Exhibit A

7

   Mission Operations Support Services    N/A    Per SOW, Exhibit A    Per SOW,
Exhibit A

3.2 Delivery

“Delivery” of each Deliverable Item shall occur as follows:

A. Delivery of the SBN shall occur upon SBN Acceptance.

B. Delivery of all other Deliverable Items shall occur upon Acceptance of such
item in accordance with Articles 10 or 11 as applicable.

 

20



--------------------------------------------------------------------------------

3.3 Key Milestones

Contractor shall achieve the following key Milestones on or before the date
indicated below:

 

Key Milestone    Due Date: MSV-SA    Due Date: MSV 1    Due Date: MSV 2 Complete
Critical Design Review (for MSV-SA & MSV 1)/ Submission of Final Design
Specifications (for MSV 2)    January 11, 2007    May 26, 2007    December 15,
2006 Commence Physical Construction    January 11, 2008    May 26, 2008    N/A
Launch    On or about September 11, 2009    On or about January 26, 2010    On
or about
November 30, 2010 Operate Satellite in the Assigned Orbital Position    January
11, 2010    May 26, 2010    March 31, 2011

[***Redacted***]

3.4 Schedule Non-Compliance

If Contractor either fails to achieve, or MSV has a reasonable basis to believe
that Contractor will fail to deliver a Deliverable Item in accordance with the
Delivery Schedule, or fail to achieve a Milestone on the Milestone Date,
Contractor shall develop and submit to MSV a recovery plan within ten
(10) Business Days of MSV’s request, demonstrating its ability to complete its
obligations in accordance with the Delivery Schedule or by Milestone Date, or
shortly thereafter.

 

21



--------------------------------------------------------------------------------

ARTICLE 4 – PRICE

 

Description

  

MSV SA
Amount

  

MSV 1 SBN
Amount

  

MSV 2 SBN
Amount

Satellite Space-Based Network (SBN) Price    [***Redacted***]   
[***Redacted***]    [***Redacted***] Orbital Performance Incentives   
[***Redacted***]    [***Redacted***]    [***Redacted***] TOTAL FFP   
[***Redacted***]    [***Redacted***]    [***Redacted***]

4.1.1. Firm Fixed Price (“FFP”) for MSV-SA

The price to be paid by MSV to Contractor for all Deliverable Items and Services
associated with MSV-SA shall be a firm fixed price of [***Redacted***] (the
“MSV-SA FFP”), based on launching the Satellite on Sea Launch, subject to
Article 17.1(ii).

4.1.2 FFP for MSV 1 SBN

The price to be paid by MSV to Contractor for all Deliverable Items and Services
associated with MSV 1 SBN shall be a firm fixed price of [***Redacted***] (the
“MSV 1 SBN FFP”), based on launching the Satellite on Sea Launch, subject to
Article 17.1(ii).

4.1.3 FFP for MSV 2 SBN

The price to be paid by MSV to Contractor for all Deliverable Items and Services
associated with MSV 2 SBN shall be a firm fixed price of [***Redacted***] (the
“MSV 2 SBN FFP”), based on launching the Satellite on Sea Launch, subject to
Article 17.1(ii).

4.2 Elements of the FFP

[***Redacted***]

4.3 Pricing for Options

 

Item   

Description

  

Price

1    Launch Services Option – Launch Services    [***Redacted***] 2   
Additional Satellite for the North American Service Area    [***Redacted***] 3
   Additional Satellite for the South American Service Area    [***Redacted***]

 

22



--------------------------------------------------------------------------------

4    Annually renewable extended hardware warranty commencing after the Initial
Operations Period    As set forth in Table 1 of Schedule 4.3 5    Annually
renewable extended software warranty    As set forth in Table 2 of Schedule 4.3
6    Annually renewable extended Ground Segment Operations and Maintenance
following the Initial Operations Period    As set forth in Table 3 of Schedule
4.3 7    Storage    Place Satellite into storage:   [***Redacted***]      
Remove Satellite from storage:   [***Redacted***]       Retest Satellite:  
[***Redacted***]      

Total Non-Recurring:

  [***Redacted***]       Monthly storage cost:   [***Redacted***] 8    Ground
Segment for South American SBN    [***Redacted***]   9    Spares    As set forth
in Table 4 of Schedule 4.3

4.4 Taxes

The Contract Price excludes, and MSV shall be responsible for Taxes assessed on
the sale of Deliverable Items delivered to MSV and any Taxes assessed on the
sale of installation and operation services performed in connection with the
Deliverable Items. MSV and Contractor shall provide reasonable cooperation to
each other to minimize such taxes, duties, assessments and fees, including
tariffs, and shall modify the Contract if the parties agree that such
modification is necessary and appropriate to achieve such minimization. All
Taxes payable by MSV shall be separately stated on the invoice to which they
correspond. The imposition of taxes, duties or other such fiscal burdens for
which MSV is required to pay under this Contract, will be billed by Contractor
to MSV for payment. MSV shall prepay any amounts to Contractor for taxes, duties
or other such fiscal burdens, that Contractor is required by law to pay prior to
Contractor’s paying the taxing authority. If prepayment is not practicable,
Contractor shall invoice and MSV shall reimburse Contractor for such amounts
within thirty (30) days of MSV’s receipt of Contractor’s invoice. In either
instance MSV shall pay in an amount which leaves Contractor in the same economic
position as if such payment of charges and reimbursement thereof had not been
required.

 

23



--------------------------------------------------------------------------------

ARTICLE 5 – PAYMENTS

5.1 Payment Plan

Payments by MSV to Contractor of the Firm Fixed Price set forth in Article 4 and
of the amounts for options, if any, exercised by MSV pursuant to this Contract
shall be in accordance with Exhibit I, MSV Space-Based Network Payment Plan and
Termination Liability Amounts, as applicable thereto.

5.2 Payment Conditions

5.2.1 Milestone Payments

The initial non-refundable payment of $1,000,000 for each SBN, due from MSV on
EDC (the “Initial Payment”) shall be paid no later than five (5) Business Days
following EDC. If MSV fails to pay the Initial Payment within such period, the
Delivery Schedule shall be extended on a day-for-day basis for each day of
non-payment. All other payments due from MSV upon the completion of a Milestone
described in the Payment Plan shall be paid no later than thirty (30) days after
receipt by MSV of an invoice and certification in the form attached hereto as
Attachment A that the Milestone has been completed in accordance with the
requirements of this Contract, together with the necessary or appropriate
supporting data and documentation as required hereunder (and including a
Certificate of Completion issued by MSV with respect to the Milestones
identified in Articles 9.1.4, 9.2.2, and 9.3) or as MSV may reasonably request.

5.2.2 [***Redacted***]

5.2.3 Non-Warranty Payments

All amounts payable to Contractor with respect to non-warranty work performed
pursuant to Article 14.3 shall be paid no later than thirty (30) days after
receipt of an invoice and certification in the form attached hereto as
Attachment A that such non-warranty work has been completed and documented in
accordance with the requirements of this Contract together with the necessary or
appropriate supporting data and documentation as reasonably requested by MSV.

5.2.4 Obligation to Pay

If Contractor shall not have delivered any invoice or certification required
hereunder within the time specified therefor, the relevant payment due from MSV
shall be payable on or before thirty (30) days after MSV’s receipt of such
invoice and certification.

5.3 Late Payment

5.3.1 Late Payment by MSV

In the event MSV fails to pay an undisputed amount within thirty (30) days after
the due dates specified in Article 5.2, Contractor shall be entitled to interest
at the fixed rate of eight percent (8%) per anum on the unpaid balance of the
undisputed payment until such amount is paid.

5.3.2 Late Payment by Contractor

In the event Contractor fails to pay an undisputed amount to MSV when due, MSV
shall be entitled to interest at the Late Payment Interest Rate on the unpaid
balance of the undisputed payment until such amount is paid.

 

24



--------------------------------------------------------------------------------

5.4 Invoices

Invoices required to be delivered by Contractor hereunder shall be submitted by
facsimile or signed invoice by email in Adobe PDF format, and overnight courier
to MSV (original plus one (1) copy, including supporting documentation and data)
at the following address:

MSV LP

Attn.: Michael Cannice

Director, Contracts Administration

10802 Parkridge Boulevard

Reston, VA 20191

Fax: (703) 390-2770

Email: mcannice@msvlp.com

or to such other address as MSV may specify in writing to Contractor.

5.5 Payment Bank

All payments made to Contractor hereunder shall be in U.S. currency and shall be
made by electronic funds transfer to the following account: Bank of America,
Concord, California, [***Redacted***] or such other account or accounts as
Contractor may specify in writing to MSV.

5.6 Set Off

In the event one Party has not paid the second Party any amount that is due and
payable to the second Party under this Contract, such second Party shall have
the right to set off such amount against payments due to the first Party under
this Contract, provided any amount in Dispute shall not be considered eligible
for set off while the Dispute is being resolved.

5.7 [***Redacted***]

 

25



--------------------------------------------------------------------------------

ARTICLE 6 – CUSTOMER-FURNISHED ITEMS

6.1 Communications Authorizations

Subject to Article 2.1(xi), MSV (and/or MSV Canada) shall be responsible, at its
cost and expense, for preparing, coordinating and filing all applications,
registrations, reports, licenses, permits and authorizations with the FCC and
Industry Canada, if required to do so for the Launch and operation of each
Satellite. Contractor shall provide such reasonable cooperation and support as
may be reasonably requested by MSV (and/or MSV Canada through MSV) in support of
MSV’s preparation, coordination and filing of such applications, registrations,
reports, licenses, permits and authorizations. [***Redacted***]

6.2 Radio Frequency Coordination

MSV and MSV Canada shall be responsible for the timely preparation and
submission of all filings required by the International Telecommunication Union
(or any successor agency thereto) and all relevant domestic communications
regulatory authorities regarding radio frequency and orbital position
coordination. Such filings shall be made in accordance with the Radio
Regulations of the International Telecommunication Union (or any successor
agency) and the laws and regulations of all domestic communications regulatory
authorities having jurisdiction over MSV and MSV Canada. Contractor shall
provide such reasonable cooperation and support as may be reasonably requested
by MSV (and/or MSV Canada through MSV) in support of the preparation and
submission of such filings. [***Redacted***]

6.3 Late Delivery of MSV-Furnished Items or Services

The late delivery of MSV-furnished items or services as required under Article
17, MSV Responsibilities, or under Exhibit A, L-Band Space Based Network
Statement of Work, individually or combined, shall be considered an event beyond
the reasonable control of Contractor, and if such late delivery has a material
adverse impact on Contractor’s costs, the Delivery Schedule or performance
requirement, Contractor shall be entitled to an equitable adjustment in price,
schedule, performance requirements and other terms of this Contract in
accordance with Articles 15 and 17.

 

26



--------------------------------------------------------------------------------

ARTICLE 7 – COMPLIANCE WITH U.S. LAWS AND DIRECTIVES

7.1 General

Each Party shall, at its expense, perform its respective obligations hereunder
in accordance with all applicable laws, rules, and regulations, and the
conditions of all applicable governmental approvals, permits, or licenses.
Without limiting the generality of the foregoing, neither Party shall, directly
or indirectly, take any action that would cause the other Party to be in
violation of U.S. anti-boycott laws under the U.S. Export Administration Act,
the U.S. Internal Revenue Code, or any regulation thereunder. In its performance
of this Contract, Contractor will not, directly or indirectly, make, offer, or
agree to make or offer any loan, gift, donation, or other payment, whether in
cash or in kind, for the benefit or at the direction of any candidate,
committee, political party, government or its subdivision, or any individual
elected, appointed, or otherwise designated as an employee or officer thereof,
for the purpose of influencing any act or decision of such entity or individual
or inducing such entity or individual to do or omit to do anything, in order to
obtain or retain business or other benefits except as may be expressly permitted
under the Foreign Corrupt Practices Act and the regulations promulgated
thereunder.

7.2 Export Licensed Items

7.2.1 Contractor shall promptly apply for and use reasonable and diligent
efforts to obtain U.S. and non-U. S. Government approvals, permits and licenses
necessary for export or import of any Deliverable Items and Services and other
technical data and equipment being furnished pursuant to or to be utilized in
connection with this Contract (hereinafter in this Article referred to as
“Export Licensed Items”) including any such license requirements for delivery of
technical data and defense services, as well as the MSV 2 ground equipment and
services to MSV Canada and the MSV 2 Satellite to its orbital slot. MSV agrees
to cooperate with Contractor in Contractor’s efforts to obtain any such
approvals, permits and licenses, including providing Contractor with required
information in MSV’s possession. Once the South American sites have been
selected, the Parties shall negotiate a change to the Contract pursuant to
Article 15, Changes, for the Work associated with obtaining such non-U.S.
approvals, permits and licenses.

7.2.2 If, within a reasonable time, any foreign country or countries to which
such Export Licensed Items are sought to be exported fails to grant an approval
or license required for such export, or suspends or revokes a required approval
or license subsequent to its grant, or grants a license subject to conditions,
or if any foreign country or countries to which such Export Licensed Items are
exported fails to grant an approval or license to utilize the Export Licensed
Items for the purpose(s) for which exported, the non-impacted portions of this
Contract shall, nevertheless, remain in full force and effect. In the event of
such occurrence, within a reasonable time after Contractor has used commercially
reasonable efforts to obtain such approval or license or re-instatement of such
approval or license, the Parties shall negotiate an equitable adjustment to
price, schedule and other terms of this Contract pursuant to Article 15,
Changes.

7.3 Licenses and Other Approvals for MSV Personnel

Contractor, and its U.S. subcontractors, shall timely apply for and, once
issued, maintain U.S. Government export licenses, agreements and other approvals
that are required for “foreign person” personnel and/or representatives of MSV
(including, but not limited to, foreign subsidiaries and related entities of MSV
involved with the procurement) as well as MSV’s insurance providers and non-U.S.
governmental authorities (as may be required under applicable law) to have
access to Contractor facilities, hardware,

 

27



--------------------------------------------------------------------------------

software, Deliverable Data, other technical information or technical services in
connection with the performance of this Contract. A “foreign person” shall be as
defined in the International Traffic in Arms Regulations, 22 C.F.R. §120.16. MSV
shall provide the reasonable cooperation and support necessary for Contractor to
apply for and maintain such required U.S. export licenses, agreements and other
approvals. MSV shall apply for, and once issued, maintain U.S. Government export
licenses, agreements and other approvals to permit MSV to be present during any
discussion or meetings where MSV’s foreign subsidiaries/related entities,
insurance providers and/or non-U.S. governmental authorities may receive from or
discuss with Contractor or any of its U.S. subcontractors export-controlled
technical data. Contractor and its U.S. subcontractors shall provide the parties
to such export licenses and agreements copies of the export licenses and
agreements, including any U.S. government provisos related to same. Contractor
shall, and shall ensure that its U.S. subcontractors shall, cooperate and
provide MSV with information required to apply for and maintain MSV’s licenses
and work with MSV on an appropriate export process in connection with the Work
to be performed under this Contract, including the appropriate flow of
information and exports.

7.4 Review of Applications

Contractor shall review with MSV any application Contractor makes to any
government department, agency, or entity for any approval, permit, license, or
agreement, as may be required for performance of the Work, prior to submission
of such application. Contractor shall provide MSV a minimum of three
(3) Business Days to review such application prior to submission to such
governmental entity, and Contractor shall in good faith consider any comments
and proposed revisions made by MSV for incorporation into such application.

7.5 Violation of Law

MSV shall not be responsible in any way for the consequences, direct or
indirect, of any violation by the Contractor, its subcontractors, or their
respective Affiliates of any law, rule or regulation of any country whatsoever.
Except where MSV’s failure to comply with laws is a result of Contractor’s
failure to comply with its obligations under this Contract, Contractor shall not
be responsible in any way for the consequences, direct or indirect, of any
violation by MSV, its subcontractors, or their respective Affiliates of any law,
rule or regulation of any country whatsoever.

 

28



--------------------------------------------------------------------------------

ARTICLE 8 – INSPECTION AND ACCESS TO WORK IN PROCESS

8.1 General

Contractor represents and warrants that, subject to Article 7, the access to the
Work and Work-in-process to be provided to MSV (and MSV Canada and their duly
appointed consultants and agents) under this Contract is or shall be
substantially similar to the access to the Work and Work-in-process Contractor
provides to its other major commercial customers. In the event Contractor
becomes aware that the access to the Work and Work-in-process provided under
this Contract is otherwise, Contractor shall promptly remedy that situation.

8.2 Work-in-Process at Contractor’s Facility

Subject to Article 7 and compliance with Contractor’s normal and customary
safety and security policies and procedures (as enforced by Contractor with
respect to its own employees) of which MSV has received prior written notice
(including a copy of such policies and procedures), MSV and MSV Canada’s
personnel and their designated consultants and agents shall be allowed
unescorted access to all Work being performed at Contractor’s facility for the
Satellites and other Deliverable Items, for the purpose of observing the
progress of such Work at all times. Subject to Article 7, MSV shall be provided
ten (10) non-escort permanent badges and ten (10) escort badges to agreed work
areas where the Work is being performed.

8.3 Work in Process at Subcontractors’ Facilities

Subject to Article 7, in the case of Contractor’s Major Subcontracts, Contractor
shall require that each such subcontract contain a provision substantially
similar to this Article 8 with respect to MSV’s access to the applicable
subcontractor’s facilities and performance of the Work, including the provision
of three (3) non-escort permanent badges and three (3) escort badges to agreed
work areas where the Work is being performed. Subject to Article 7, with respect
to non-Major Subcontracts, Contractor shall require that each such subcontract
contain a provision permitting MSV, MSV Canada and their consultants and agents
escorted access to the subcontractor’s facilities for purposes of observing the
Work performed under such subcontract.

8.4 On-Site Facilities for MSV’s Personnel

For the purpose of monitoring the progress of the Work being performed by
Contractor hereunder, Contractor shall provide office facilities at or proximate
to Contractor’s plant for up to five (5) resident MSV and MSV Canada personnel
(and/or their designated consultants and agents) through Acceptance of the last
SBN ordered hereunder. The office facilities to be provided shall include a
reasonable amount of office space, office furniture, local telephone service,
reasonable long-distance telephone usage, internet access (at the same speed and
quality available to Contractor personnel), electronic access to Contractor’s
dedicated and secure Program Information Management System (PIMS), a web-based
information management tool as described in Exhibit A, L-Band Space Based
Network Statement of Work, access to copy machines, facsimile machines, meeting
rooms, car parking facilities and, to the extent available, videoconference
rooms, to enable MSV personnel to monitor the progress of Work under this
Contract. In the case of Contractor’s Major Subcontracts, Contractor shall use
commercially reasonable efforts to ensure that reasonable on-site office
facilities, consistent with the specifications described above, are available
for up to two (2) MSV personnel (and/or MSV’s designated consultants and agents)
at (i) ViaSat’s facility, provided that such personnel are U.S. Persons only, as
defined by the U.S. International Traffic in Arms Regulations, and (ii) any
other Major Subcontractor facilities where Contractor has a presence at such
facilities of such Major Subcontractors. The parties agree that clause (i) of
the previous sentence does not apply to Article 8.3.

 

29



--------------------------------------------------------------------------------

8.5 Interference with Operations

MSV shall exercise its rights under this Article 8 in a manner that does not
unreasonably interfere with Contractor’s or its subcontractors’ normal business
operations or Contractor’s performance of its obligations under this Contract or
any agreement between Contractor and its subcontractors.

8.6 Financing Entities

Subject to the provisions of Article 7, each Financing Entity shall have
escorted access to the Work in the same manner and to the same extent as MSV
consultants and agents under this Article 8, provided such entities sign
confidentiality agreements no less stringent than the terms provided in Article
29.

 

30



--------------------------------------------------------------------------------

ARTICLE 9 – SATELLITE PRE-SHIPMENT REVIEW (SPSR) AND OTHER PERFORMANCE REVIEWS

9.1 Satellite Pre-Shipment Review (SPSR)

9.1.1 Contractor to Review Each Satellite Prior to Shipment

Contractor shall conduct a review of each Satellite prior to Contractor’s
shipment of such Satellite to the Launch Site. This review shall be in
accordance with the terms of this Article 9 and of Exhibit A, L-Band Space Based
Network Statement of Work (a “Satellite Pre-Shipment Review” or “SPSR”).

9.1.2 Time, Place and Notice of SPSR

Contractor shall notify MSV in writing on or before thirty (30) days prior to
the date that each Satellite shall be available for SPSR, which shall be the
scheduled date for commencement of such SPSR. If MSV cannot commence such SPSR
on such scheduled date, Contractor shall make reasonable efforts to accommodate
MSV’s scheduling requirements. MSV, MSV Canada and their designated consultants
and agents shall be permitted to attend and witness the SPSR.

9.1.3 Conduct and Purpose of SPSR

The SPSR shall be conducted in accordance with the terms of this Article 9 and
Section 2.4.11 of Exhibit A, L-Band Space Based Network Statement of Work. If
any non-conformity is discovered during SPSR, Contractor shall, within three
(3) days after SPSR, provide MSV with the full details of such non-conformity,
including Contractor’s opinion as to whether such non-conformity, if not
corrected, would materially impact the operation and use of the Satellite. Such
opinion is for MSV’s consideration only, and shall not be binding on MSV.

9.1.4 SPSR Results

Within three (3) days after completion of the SPSR for a Satellite, MSV shall
submit to Contractor:

A. A Certificate of Completion if the result of the SPSR successfully
demonstrates compliance with the requirements of Article 9 and Section 2.4.11 of
Exhibit A, L-Band Space Based Network Statement of Work. Such Certificate of
Completion may specify certain non-conformances which (i) the Parties agree will
be fixed at the Launch Site prior to Intentional Ignition; (ii) MSV has agreed
to waive irrevocably; or (iii) MSV has agreed to waive irrevocably, unless the
Parties agree that such non-conformance(s) may be corrected prior to Intentional
Ignition if time permits consistent with the Launch Schedule (in which case
Contractor agrees to perform such correction(s)); or

B. A Notice of Non-Conformance if the SPSR discloses any failure to comply with
the requirements of Article 9 or Section 2.4.11 of Exhibit A, L-Band Space Based
Network Statement of Work. Such Notice of Non-Conformance shall identify the
non-conforming requirements that require correction.

If Contractor receives a Certificate of Completion for the SPSR, Contractor
shall prepare and transport such Satellite to the Launch Site and proceed with
the Launch Readiness Review for such Satellite. If Contractor does not receive a
Certificate of Completion, Contractor shall correct or repair each
non-conformance with all deliberate speed and resubmit such Satellite for
additional testing in accordance with applicable requirements of Exhibit C,
L-Band SBN System Test Plan and Exhibit D, Satellite Program Test Plan, and
conduct a second SPSR. Such additional testing and second SPSR shall be
conducted to the extent relevant and necessary to demonstrate that the Satellite
conforms to the requirements of Exhibit B, Technical Requirements for MSV L-Band
Space Based Network, after which, MSV shall again notify Contractor under
Article 9.1.4(A) or (B), as applicable.

 

31



--------------------------------------------------------------------------------

9.2 Other Reviews

9.2.1 General

Contractor shall conduct all other applicable reviews in accordance with the
applicable Exhibits. Contractor shall give MSV personnel at least seven (7) days
prior written notice of each such review, unless otherwise specified in the
applicable Exhibit.

9.2.2 Review Results

Within three (3) Business Days after completion of the applicable review, MSV
shall submit to Contractor:

A. A Certificate of Completion if the results of the applicable review
demonstrate compliance with the applicable requirements. Such Certificate of
Completion may specify certain non-conformances which (i) the Parties agree will
be fixed at the Launch Site prior to Intentional Ignition; (ii) MSV has agreed
to waive irrevocably; or, (iii) MSV has agreed to waive irrevocably, unless the
Parties agree that such non-conformance(s) may be corrected prior to Intentional
Ignition if time permits consistent with the Launch Schedule (in which case
Contractor agrees to perform such correction(s)).

B. A Notice of Non-Conformance if the performance review discloses any failure
to comply with the applicable performance or review requirements. Such Notice of
Non-Conformance shall identify the non-conforming requirements that require
correction.

If Contractor does not receive a Certificate of Completion, Contractor shall
correct or repair each non-conformance with all deliberate speed and resubmit
such Deliverable Item for additional testing in accordance with applicable
requirements, and conduct a second review. Such additional testing and second
review shall be conducted to the extent relevant and necessary to demonstrate
that the Deliverable Item conforms to the applicable requirements, after which,
MSV shall again notify Contractor under Article 9.2.2(A) or (B), as applicable.

9.3 Launch Agency’s Launch Readiness Review

Contractor shall support the Launch Agency during the Launch Agency’s Launch
Readiness Review. If any defect in the Satellite is discovered during the Launch
Agency’s Launch Readiness Review, Contractor shall correct such defect at its
own cost and expense.

9.4 Inspection Rights; Costs Borne by MSV

MSV, MSV Canada and their designated consultants and agents shall be permitted
to attend and witness the tests and reviews set forth in this Article 9. MSV
shall be responsible for all costs and expenses incurred by MSV, MSV Canada and
their designated consultants and agents in the exercise of its inspection rights
under this Article 9, including travel and living expenses.

9.5 Satellite Pre-Shipment Review Certification

Contractor will confirm in writing, consistent with the form in Attachment B,
prior to Launch (at the Satellite Pre-Shipment Review) that the Satellite fully
conforms to the Contract and there are no defects in such Satellite (taking into
account and providing a summary of waivers mutually agreed for such Satellite by
the Parties in writing) and that any known defects, failures or anomalies in any
Contractor manufactured satellite (either in-orbit or on ground) that may be
applicable to such Satellite have been identified by Contractor to MSV and
corrected on such Satellite, except where Contractor demonstrates such defect,
failure or anomaly is not applicable to such Satellite. In the event the
Satellite does not fully conform to the Contract, Contractor shall provide a
summary of all deviations that exist and the corrective actions or recommended
waivers Contractor intends to employ. Contractor shall provide to MSV (in
writing) an updated certification to the above at the Launch Readiness Review.
In addition, Contractor shall provide any other certifications, confirmations or
other information with respect to the Satellite as reasonably required by MSV’s
Launch and In-Orbit Insurance insurers and underwriters and shall take such
other action as reasonably requested by MSV or any such insurers or underwriters
that is necessary or advisable in order for MSV to obtain Launch and In-Orbit
Insurance on reasonable and customary terms.

 

32



--------------------------------------------------------------------------------

ARTICLE 10 – ACCEPTANCE

10.1 Space-Based Network Final Acceptance

Final acceptance of the Space-Based Network shall occur upon successful
completion of in-orbit SBN Acceptance testing in accordance with the SBN Program
Test Plan.

10.2 SBN Acceptance Testing

10.2.1 Conduct and Purpose of SBN Acceptance Test

The SBN Acceptance Test shall be conducted in accordance with the terms of this
Article 10 and the SBN Program Test Plan. The purpose of the SBN Acceptance Test
with respect to each Space Segment and associated Ground Segment shall be to:
(i) review test data and analyses for the SBN; (ii) demonstrate all testing has
been completed in accordance with the SBN Program Test Plan; (iii) determine
whether such SBN meets the requirements of Exhibit B, Technical Requirements for
MSV L-Band Space Based Network; (iv) demonstrate that the Ground Segment is
properly integrated into the Space-Based Network. If any non-conformity is
discovered during the SBN Acceptance Test, Contractor shall include full details
of such non-conformity in the Summary SBN Acceptance Test Report.

10.2.2 SBN Acceptance Test Review

Contractor shall: (i) submit the Summary Space-Based Network Acceptance Test
Report at least 24 hours prior to conducting the SBN Acceptance Test review, and
(ii) conduct the SBN Acceptance Test review within three (3) days of completing
the SBN Acceptance Test, and (iii) provide MSV with a Certificate of Acceptance,
all (i) – (iii) in accordance with Section 2.2.13 of Exhibit A, L-Band Space
Based Network Statement of Work, the SBN Program Test Plan and this Article 10.

10.2.3 SBN Acceptance – Full Compliance

Within 24 hours after completion of the SBN Acceptance Test review, MSV shall
submit to Contractor the Certificate of Acceptance signed by MSV if the results
of the SBN Acceptance Test demonstrate that the Space-Based Network complies
with the requirements of Article 10.2.1(i-iv) and the SBN Acceptance Test review
and the contents of the Summary SBN Acceptance Test Report comply in all
material respects with the requirements of Exhibit B, Technical Requirements for
MSV L-Band Space Based Network. MSV shall not withhold SBN Acceptance for minor
non-conformances. A minor non-conformance is one that is not likely to reduce
the usability of the product for its intended purpose, in a non-trivial respect,
or is a departure from established standards having little bearing on the
effective use or operation of the product. SBN Acceptance does not include
integration of the SBN with the S-BSS, the Satellite Operations Centers (SOCs),
the CRM or the User Terminals.

10.2.4 Space-Based Network Non-Conformance

MSV shall submit a Notice of Non-Conformance to Contractor if the results of the
SBN Acceptance Test demonstrate that the Space-Based Network does not comply
with the requirements of Article 10.2.1(i-iv) or if the SBN Acceptance Test
review and the contents of the Summary SBN Acceptance Test Report do not comply
in all material respects with the requirements of Exhibit B, Technical
Requirements for MSV L-Band Space Based Network. To the extent the
non-conformity relates to the Ground Segment, or if the non-conformity of the
Satellite can be fixed remotely, Contractor shall promptly correct such
deficiencies and resubmit such Space-Based Network for additional testing in
accordance with applicable requirements of the SBN Program Test Plan and a
second SBN Acceptance Test. Such additional testing and second SBN Acceptance
Test shall be conducted to the extent relevant and necessary

 

33



--------------------------------------------------------------------------------

to demonstrate that the SBN conforms to the requirements specified in Article
10.2.1, after which, MSV shall again notify Contractor under Articles 10.2.3,
10.2.4, or 10.2.5, as applicable. If the sole non-conformity is that the SBN
Acceptance Test demonstrates that the Satellite does not conform to Article
10.2.1(iii), Article 10.2.5 shall apply.

10.2.5 SBN Acceptance – Satellite Non-Compliance

If the results of the SBN Acceptance Test demonstrates compliance with Article
10.2.1(i), (ii), (iii) and (iv), except for Article 10.2.1(iii) solely with
respect to the Satellite at or after Launch, MSV shall submit to Contractor the
Certificate of Acceptance after Contractor has complied with its obligations in
Article 13.1.3, and MSV shall not withhold SBN Acceptance, even in the event of
a Total Loss or partial loss of the Satellite at or after Launch.

10.3 Post-Eclipse Report

In the event no solar eclipse occurs during the Space-Based Network Test,
Contractor shall, at MSV’s request, and subject to making the Satellite and
necessary MSV facilities available to Contractor, for the first solar eclipse
following completion of Space-Based Network Test, conduct eclipse testing in
accordance with the SBN Program Test Plan, and prepare and provide MSV an
eclipse test report demonstrating such Satellite meets the applicable
performance requirements during an eclipse. In the event the report shows
non-compliance with the applicable performance requirements during an eclipse,
there may be adjustments to the amounts Contractor may earn pursuant to Article
12.

10.4 Acceptance of Spare Parts

10.4.1 Inspection

With respect to each Spare Part, MSV shall perform acceptance inspection within
ten (10) days after such Spare Part arrives at the location designated for
Delivery thereof in Article 3.1. The purpose of the acceptance inspection shall
be to determine whether each such Spare Part meets applicable Performance
Specification requirements as of the date of such delivery, as such requirements
may have been modified pursuant to Article 15, Changes.

10.4.2 Acceptance Inspection Results

Within fifteen (15) days after completion of acceptance inspection pursuant to
this Article 10 for any Spare Part, MSV shall notify Contractor in writing of
the results of such acceptance inspection. In the event that such acceptance
inspection demonstrates conformity of such Spare Part to the requirements of the
applicable Performance Specification, such Deliverable Item shall be accepted by
MSV for all purposes hereunder (“Acceptance” with respect to a Spare Part), and
MSV’s notice shall so state. In the event that such acceptance inspection
discloses any non-conformance of such Spare Part to the applicable Performance
Specification, MSV’s notice shall identify each such non-conformance (with
reference to the applicable requirement of the Performance Specification deemed
not met), and Contractor shall correct or repair such non-conformance and
resubmit such Spare Part for a second acceptance inspection in accordance with
this Article 10. Such second acceptance inspection shall be conducted by MSV to
verify the Spare Part conforms to the requirements of the applicable Performance
Specification. If MSV fails to provide notice within the time specified,
Acceptance shall be deemed to have occurred with respect to such Spare Part.

 

34



--------------------------------------------------------------------------------

10.5 Deliverable Data

10.5.1 MSV Approval Required

Deliverable Data requiring MSV approval pursuant to Exhibit A, L-Band Space
Based Network Statement of Work, shall be deemed accepted upon MSV’s issuance of
a written approval of such Deliverable Data. MSV shall, within ten (10) days
after delivery of such Deliverable Data to the location designated in Article
3.1, notify Contractor in writing that such Deliverable Data has been accepted
in accordance with Exhibit A, L-Band Space Based Network Statement of Work, or
that such Deliverable Data does not comply with the applicable requirements of
Exhibit A, L-Band Space Based Network Statement of Work, identifying each such
non-conformance (with reference to the applicable requirement of Exhibit A,
L-Band Space Based Network Statement of Work, deemed not met). Contractor shall
promptly correct any non-compliant aspect of such Deliverable Data identified in
such notice from MSV, and re-submit it to MSV for a second acceptance inspection
pursuant to this Article 10.5.1. The provisions of this Article 10.5.1 shall
thereafter apply to the corrected Deliverable Data. If MSV fails to provide
notice within the time specified, such Deliverable Data shall be deemed to be
approved.

10.5.2 MSV Approval Not Required

Deliverable Data that does not require MSV approval pursuant to Exhibit A,
L-Band Space Based Network Statement of Work, shall be deemed accepted upon
delivery of such Deliverable Data to the location designated in Article 3.1 and
in a condition that fully conforms to the provisions of this Contract, unless
within ten (10) days of delivery, MSV notifies Contractor in writing that such
Deliverable Data does not comply with the applicable requirements of the
Statement of Work, identifying each such non-conformance (with reference to the
applicable requirement of Exhibit A, L-Band Space Based Network Statement of
Work deemed not met). Contractor shall promptly correct any non-compliant aspect
of such Deliverable Data identified in such notice from MSV and re-submit it to
MSV for a second acceptance inspection. The provisions of this Article 10.5.2
shall thereafter apply to the corrected Deliverable Data.

10.6 Training

Acceptance of Training, or any part thereof, required by Exhibit A, L-Band Space
Based Network Statement of Work, shall occur upon Contractor furnishing
Training, or such part thereof, to MSV in accordance with the Delivery Schedule
and in a condition conforming to Exhibit A, L-Band Space Based Network Statement
of Work. Any Training furnished to MSV shall be accompanied by written notice
from Contractor specifying that portion of the Training being furnished. If such
Training or part thereof is unacceptable, MSV shall notify Contractor in writing
within fifteen (15) Business Days of completion of such Training or portion
thereof, that the Training, or part thereof, does not conform to the
requirements of the Exhibit A, L-Band Space Based Network Statement of Work,
identifying each such non-conformance (with reference to the applicable
requirement of Exhibit A, L-Band Space Based Network Statement of Work deemed
not met). Contractor shall, at its cost and expense, promptly correct such
non-conformance and shall notify MSV that the corrections have been made. The
provisions of this Article 10.6 shall thereafter apply to the corrected
Training. If MSV fails to provide notice within fifteen (15) Business Days of
completion of Training or any part thereof, Acceptance shall be deemed to have
occurred with respect to such Training or part thereof.

10.7 Other Services

Acceptance of other Services provided hereunder (e.g., Launch Support Services
and Mission Operations Support Services), or any part thereof, shall occur upon
Contractor furnishing such Services, or such part thereof, to MSV in accordance
with the Delivery Schedule set forth in Article 3.1 and in a condition
conforming to the requirements of this Contract, unless rejected by MSV in

 

35



--------------------------------------------------------------------------------

writing within ten (10) Business Days after the date MSV has knowledge of the
non-conforming condition. To the extent feasible, any such Services furnished to
MSV shall be accompanied by written notice from Contractor specifying that
portion of the Services being furnished. If such Services or part thereof are
unacceptable, MSV shall notify Contractor that the Services, or part thereof, do
not conform to the requirements of Exhibit A, L-Band Space Based Network
Statement of Work, identifying each such non-conformance (with reference to the
applicable requirement of Exhibit A, L-Band Space Based Network Statement of
Work deemed not met). Contractor shall promptly correct such non-conformance to
the extent feasible and shall notify MSV that the corrections have been made.
The provisions of this Article 10.7 shall thereafter apply to the corrected
Services.

10.8 Inspection Rights; Costs Borne by MSV

MSV, MSV Canada and their designated consultants and agents shall be permitted
to attend and witness the tests and reviews set forth in this Article 10. MSV
shall be responsible for all costs and expenses incurred by MSV, MSV Canada and
their designated consultants and agents in the exercise of its inspection rights
under this Article 10, including travel and living expenses.

10.9 Warranty Obligations

In no event shall Contractor be released from any of its warranty obligations
applicable to any Deliverable Item other than Satellites as set forth in Article
14 as a result of such Deliverable Item having been Accepted as set forth in
this Article 10.

 

36



--------------------------------------------------------------------------------

ARTICLE 11 – TRANSFER OF TITLE AND RISK OF LOSS

11.1 Satellites

Title (free and clear of all Contractor-incurred and subcontractor-incurred
liens and encumbrances of any kind) and risk of loss or damage to any Satellite
to be delivered under this Contract shall pass from Contractor to MSV at the
time of Intentional Ignition of the Launch Vehicle used for the Launch of such
Satellite or, depending on the agreement with Launch Agency as selected by MSV,
a similar point in time at which the Launch and In-Orbit Insurance Policy
identifies as the time at which the risk of loss and damage is covered by the
Launch and In-Orbit Insurance Policy; provided, however, in the event of a
Terminated Ignition for a Satellite, title and risk of loss or damage to such
Satellite shall revert to Contractor upon such Terminated Ignition and shall
again pass to MSV upon the subsequent Intentional Ignition of the Launch Vehicle
used for Launch of such Satellite. Prior to Launch of a Satellite, the Parties
shall cooperate in good faith and agree to appropriate revisions to certain
definitions (i.e., Intentional Ignition, Launch, Terminated Ignition, and other
related provisions) as required to ensure that (1) risk of loss transfers from
Contractor to MSV in a manner that does not result in a lack of insurance
coverage for a Satellite at any time between the ground insurance to be provided
by Contractor pursuant to Article 26 and the applicable coverage start date for
any Launch and In-Orbit Insurance Policy and (2) Contractor is not responsible
for loss or damage to a Satellite which manifests itself on such Satellite, as
shown by way of example, by telemetry or lack thereof from such Satellite, at a
point in time that is prior to Intentional Ignition but where such loss or
damage is not covered by Contractor’s Ground Insurance because Contractor can no
longer effect an abort to the Launch.

In the event of a Terminated Ignition, Contractor shall inspect the Satellite,
if necessary or reasonably required, and provide MSV with a report on the
condition of such Satellite along with a recommendation for repair or
replacement, if any is required. Thereafter, MSV shall direct Contractor
pursuant to Article 15.1 as to how to proceed with any required or desired
repairs or storage, except where such Terminated Ignition results from an action
on the part of the Contractor, in which case such repairs and storage shall be
at Contractor’s expense.

In the event of a Terminated Ignition, after Contractor re-acquires title and
risk of loss to the Satellite pursuant to this Article 11.1, the applicable
provisions (in accordance with industry standards) of Article 9.1.4 shall apply
except as to any damage to the Satellite that may have occurred as a result of
the Intentional Ignition followed by Terminated Ignition, the costs of which
shall be the responsibility of MSV.

11.2 Deliverable Items Other Than Satellites

Title (free and clear of all Contractor-incurred liens and
subcontractor-incurred liens and encumbrances of any kind) and risk of loss of,
or damage to, each Deliverable Item (other than Satellites), shall pass from
Contractor to MSV upon Acceptance of such Deliverable Item (other than
Satellites), pursuant to Articles 10.2 and 10.4. MSV’s rights in Deliverable
Data are as set forth in Article 30.

11.3 [***Redacted***]

 

37



--------------------------------------------------------------------------------

ARTICLE 12 – ORBITAL PERFORMANCE INCENTIVES

12.1.1 IOT Threshold Requirements

[***Redacted***]

12.1.2 Continuing Threshold Requirements

[***Redacted***]

12.1.3 Daily Rate of Orbital Performance Incentives

[***Redacted***]

12.1.4 Extended Life Orbital Performance Incentives

[***Redacted***]

12.1.5 Liquidated Damages Earnback Incentives

[***Redacted***]

12.1.6 Temporary Outages

[***Redacted***]

12.1.7 Total Loss of a Satellite

[***Redacted***]

12.1.8 Losses Attributable to MSV

[***Redacted***]

12.1.9 Access to In-Orbit Data and Measurements

[***Redacted***]

12.2 Payment and Interest

[***Redacted***]

12.2.1 Payment of Orbital Performance Incentives

[***Redacted***]

12.2.2 Interest on Orbital Performance Incentives

[***Redacted***]

12.3 Storage

[***Redacted***]

 

38



--------------------------------------------------------------------------------

ARTICLE 13 – CORRECTIVE MEASURES IN SATELLITES AND OTHER DELIVERABLE ITEMS

13.1.1 Contractor shall advise Customer as soon as practicable by telephone and
confirm in writing any event, circumstance, or development that materially
threatens the quality of any Deliverable Items or component parts thereof,
including any Satellite, or threatens the Delivery Schedule or Milestone Dates.

13.1.2 Without limiting the generality of the foregoing, if the data available
from any commercial satellite manufactured by Contractor or from other
satellites of a similar class shows that any Satellite contains a defect,
Contractor shall promptly, at its own cost and expense, (i) inform Customer in
writing of such defect and (ii) correct such defect in the Deliverable Item,
notwithstanding that a payment may have been made in respect thereof, and
regardless of prior reviews, inspections, approvals, or acceptances.

13.1.3 At Contractor’s cost and expense, Contractor shall use reasonable efforts
to correct any such defect in any Launched Satellite delivered in-orbit
hereunder, to the greatest extent that such defect may be corrected by on-ground
means, including transmission by Contractor of commands to such Satellite(s), to
eliminate or mitigate any adverse impact resulting from any such defect, to
establish work-around solutions, or to otherwise resolve such defect.
Contractor’s costs and expenses shall be limited to [***Redacted***] in the
aggregate per SBN for all such corrections. Contractor shall coordinate and
consult with MSV concerning such on-ground resolution of defects in Launched
Satellites.

13.1.4 Contractor shall fulfill the foregoing obligations at its own cost and
expense, including all costs arising from charges for packaging, shipping,
insurance, taxes, and other matters associated with the corrective measures,
unless it is reasonably determined after investigation that MSV directly caused
the defect in question, in which case MSV shall pay all such costs.

13.2 Satellite Anomalies

Contractor shall investigate any Satellite Anomaly in any Satellite arising
during at a minimum the Satellite Stated Life of the Satellite, and for any
period during which Contractor is entitled to earn performance incentives, and
known to it or as notified in writing by MSV and shall undertake Satellite
Anomaly resolution support Services in accordance with Exhibit A, L-Band Space
Based Network Statement of Work. [***Redacted***]

13.3 MSV Satellite Program Performance

In the event that the Hybrid Network does not provide the functionality and
performance required by MSV, notwithstanding the absence of defects by
Contractor in the Deliverable Items and Services, Contractor shall cooperate
with MSV to implement, on an accelerated basis, adjustments and modifications to
the design and production of the Deliverable Items, as feasible, to achieve the
required functionality and performance in the most expeditious and
cost-effective manner. The parties shall negotiate a change to the Contract
pursuant to Article 15, Changes, for the performance of such activities.

 

39



--------------------------------------------------------------------------------

ARTICLE 14 – WARRANTY

14.1 Mutual Warranties of Organization; Good Standing, Qualification and
Authorization

Each party represents and warrants that:

A. it is a corporation duly organized, validly existing and in good standing
under the laws of Delaware (as Contractor’s representation only), and it is a
limited partnership duly organized, validly existing and in good standing under
the laws of Delaware (as MSV’s representation only);

B. it has all requisite power and authority to own and operate its material
properties and assets and to carry on its respective business as now conducted
in all material respects;

C. it is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on its performance under this Contract;

D. it has all requisite corporate or as applicable limited partnership power and
authority to enter into this Contract and to carry out the transactions
contemplated by this Contract;

E. the execution, delivery, and performance of this Contract and the
consummation of the transactions contemplated by this Contract have been duly
authorized by the requisite corporate action of Contractor and do not conflict
with any other agreement or obligation to which it is a party or which binds its
assets; and

F. this Contract is a valid and binding obligation of Contractor, enforceable in
accordance with its terms.

14.2 Warranties for Deliverable Items

14.2.1 Satellites

Contractor warrants that, prior to Intentional Ignition, each Satellite to be
delivered under this Contract shall be manufactured and will perform in
conformity with Exhibit B, Technical Requirements for MSV L-Band Space Based
Network, and be free from defects for three (3) years after the SPSR, or in the
case of batteries, two (2) years after SPSR. After Intentional Ignition, unless
and to the extent of a Terminated Ignition, Customer’s exclusive remedy for
Satellite performance shall be limited to Contractor’s performance of its
obligations under Article 13 and the withholding of Orbital Performance
Incentive Payments in accordance with Article 12.

14.2.2 Deliverable Items of Hardware Other Than Satellites and all Software

Contractor warrants that each Deliverable Item of hardware other than the
Satellites and all software delivered under this Contract shall be manufactured
and developed in conformity with the Performance Specification applicable to
such Deliverable Item and will be free from defects in materials and workmanship
during the period commencing on the date of SBN Acceptance and ending on the
second anniversary thereof (the “Warranty Period”).

A. During the period specified in Article 14.2.2 for any Deliverable Item of
hardware other than a Satellite and all software, any non-conformance or defect
discovered in such Deliverable Item and notified to Contractor shall be remedied
by Contractor at Contractor’s expense by repair or replacement of the defective
component (at Contractor’s election). For any such Deliverable Item, Contractor
shall determine if correction, repair or replacement is required to be performed
at Contractor’s plant. If required, MSV shall ship to Contractor’s designated
facility any such Deliverable Item. Contractor shall be responsible for the cost
of shipment (including

 

40



--------------------------------------------------------------------------------

transportation and transit insurance) of any such Deliverable Item to such
facility, and the cost of packing and return shipment (including transportation
and transit insurance) of any such Deliverable Item once repaired or replaced to
MSV at the location designated by MSV. Risk of loss for such Deliverable Item
shall transfer to Contractor upon delivery by MSV of such Deliverable Item to
the shipping carrier by MSV, and risk of loss shall transfer to MSV for any such
Deliverable Item once repaired or replaced pursuant to this Article 14.2.2(A)
upon receipt thereof by MSV at the location designated by MSV. If returning a
component for repair is not commercially practical, Contractor shall repair the
defective component on site, at Contractor’s expense, including travel expenses.
Contractor represents, warrants, and covenants that all equipment comprising the
Deliverable Items shall be new, except to the extent that Contractor re-works,
re-manufactures or replaces components or parts during the course of the program
in accordance with Exhibit G and in accordance with Contractor’s quality
assurance practices. Following the Initial Operations Period, Contractor shall,
at MSV’s option and renewable on an annual basis, provide an extended warranty
for the Ground Segment and/or components. If Contractor fails or is unable to
repair or replace such non-conforming or defective component within a reasonable
period of time after notification from MSV, MSV may, by contract or otherwise,
repair or replace such non-conforming or defective component and Contractor
shall be liable for the reasonable cost thereof.

B. Any item or any component corrected, repaired or replaced under warranty
shall be warranted on the terms of this Article for the longer of ninety
(90) days or the duration of the warranty of the original item or component.

C. If, during the Warranty Period, Contractor is required to repair a particular
component or subassembly of the Ground Segment more than three (3) times in any
rolling 12-month period, Contractor shall replace such defective component or
subassembly in its entirety at no charge.

14.2.3 Spare Parts

Contractor shall provide MSV with a plan for maintaining Spare Parts, including
a list of all mission-critical replacement level parts. Such plan shall take
into account delivery times for limited source and long-lead items. During the
Initial Operations Period, Contractor shall maintain and replenish a Spare Parts
inventory in accordance the list attached as Exhibit K. At the end of the
Initial Operations Period, the Spare Parts inventory shall be fully-replenished
by Contractor. Any Spare Part shall be warranted in accordance with this Article
for a period of one (1) year from the later of (i) the date of delivery to MSV
or (ii) SBN Acceptance.

14.2.4 Software Warranty

Contractor shall deliver Software free of material defects. In addition to the
general warranty set forth in Article 14.2.2, through the Initial Operations
Period, Contractor shall correct material software errors and bugs, and provide
any patches and updates to bring the software in conformance with Exhibit A,
L-Band Space Based Network Statement of Work, and applicable Performance
Specifications (collectively, “Software Corrections”), and Contractor shall make
upgrades, enhancements and releases (collectively, “Software Updates”) available
to MSV at a commercially reasonable price. Such Software Corrections and
Software Updates shall be tested to bring the software in conformance with the
Performance Specifications prior to release. Without limiting Contractor’s
warranty obligations, to the extent that Contractor has been given the right
within its agreements, Contractor shall pass through to MSV the benefits of any
warranties to which Contractor is entitled to by virtue of Contractor’s purchase
of ground software from the manufacturers, lessors or licensors of such items.
Following the Initial Operations Period, Contractor shall, at MSV’s option, and
renewable on an annual basis, perform software warranty services.

 

41



--------------------------------------------------------------------------------

14.2.5 No Virus

Contractor represents and warrants that (i) it shall ensure that no Viruses are
coded or introduced into the Work; (ii) it shall not introduce into the Work any
code that would have the effect of disabling or otherwise shutting down all or
any portion of the Work; and (iii) it shall not develop, or seek to gain access
to the Work through, any special programming devices or methods, including
trapdoors or backdoors, to bypass any MSV security measures protecting the Work.
If a Virus is present in the Ground Segment at Acceptance, or upon delivery of
an update or item replaced during the warranty period, or at any time during the
Initial Operations Period, Contractor shall remove the Virus, assist MSV in
reducing the effects of the Virus, and assist MSV with mitigating and restoring
any such losses of operational efficiency or data that arise as a result of
Virus, all at Contractor’s expense. In no event shall Contractor invoke any
disabling code at any time, including upon expiration or termination of the
Contract (in whole or in part) for any reason, without MSV’s prior written
consent.

14.2.6 Training and Services

Contractor warrants that the Training and other Services it provides to MSV
pursuant to this Contract will conform to the highest professional standards of
the commercial aerospace and satellite communications industry practice for work
similar in type, scope, and complexity to the Work.

14.2.7 Deliverable Data

All Deliverable Data shall be complete, correct and up to date, and shall
otherwise conform with the requirements of this Contract.

14.2.9 Title

Contractor represents and warrants it shall provide good and salable in commerce
title, free and clear of any liens, security interest, claims or any other
encumbrances of any kind, at the time title passes to MSV pursuant to Article 11
(Title and Risk of Loss).

14.2.10 Intellectual Property

Contractor represents, to the best of its knowledge, that (i) it is either the
owner of, or authorized to use and incorporate, any Intellectual Property
utilized or incorporated in any Deliverable Item or the manufacture of any
Deliverable Item; and (ii) neither the Work nor any Intellectual Property (other
than MSV’s Intellectual Property) utilized or incorporated in any Deliverable
Item or the manufacture of any Deliverable Item shall infringe any Intellectual
Property Right of any third party, provided that Contractor makes no
representations as to infringement with respect to any software or item that is
(i) used or combined with any other software or other items not provided,
recommended, or approved by Contractor, its suppliers or subcontractors, or
(ii) modified by MSV for its subcontractors (other than Contractor) when, in
each case, the infringement would have not occurred but for such combination,
use, or modification, unless such combination, use or modification was intended.
As of EDC, Contractor is not aware of any claim or potential claim to the
contrary by any third party. Customer shall not be required to pay any license
fees or royalties apart from those included in the Firm Fixed Price for use of
any Intellectual Property utilized or incorporated in any Deliverable Item or
the manufacture of any Deliverable Item.

 

42



--------------------------------------------------------------------------------

14.2.11 Expeditious Remediation

Contractor shall perform its obligation under this Article with respect to the
SBNs in an expeditious manner so as to minimize any interruption or risk of
interruption to the functioning of the Hybrid Network.

14.2.12 Pass-Through Warranties

In addition to the warranties set forth in this Article 14.2, to the extent
Contractor has any rights or is the beneficiary of any warranties or
representations from any third party with respect to any Deliverable Items,
Contractor shall assign such rights and benefits to MSV; provided, however, if
such assignment is prohibited under the agreement between Contractor and such
third party, MSV shall be deemed to be a third party beneficiary of any such
agreements.

14.2.13 Disclaimer

EXCEPT AND TO THE EXTENT EXPRESSLY PROVIDED IN THIS ARTICLE 14.2, CONTRACTOR HAS
NOT MADE NOR DOES IT HEREBY MAKE ANY REPRESENTATION OR WARRANTY, WHETHER WRITTEN
OR ORAL, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH REGARD TO ANY SATELLITE
OR ANY OTHER DELIVERABLE ITEM.

14.3 Use Conditions Not Covered by Warranty

With respect to Deliverable Items of hardware other than the Satellites, the
warranty under this Article 14 shall not apply to the extent a repair or parts
replacement is required as a result of the unauthorized alteration or
modification or with respect to defects resulting from MSV’s (or its designee’s)
improper handling, storage, operation or installation, except, in all of the
foregoing cases, when caused, authorized or directed by Contractor. The warranty
provided pursuant to this Article 14 is conditioned upon Contractor being given
access, if required, to Deliverable Items delivered at MSV’s facility in order
to effect any repair or replacement thereof.

[***Redacted***]

14.4 Quality Assurance

Contractor shall maintain compliance with the ISO 9001 series approach to
quality in the performance of all of its obligations under the Contract.

14.5 Post-Warranty Support

Contractor shall use commercially reasonable efforts to ensure that software
support and spare parts may be procured for the Ground Segment and ground-based
components of the Space Segment for the duration of its expected life. After the
Initial Operations Period and at MSV’s request, Contractor shall sell additional
spare parts (those not included in the then-current replenished spare parts
inventory) to MSV and/or its Service Providers on commercially reasonable terms
and prices.

14.6 Source Code Escrow

To the extent that it has the right to do so, and to the extent that such source
code is MSV specific, Contractor shall place such code version of software
licensed to MSV and necessary for use in the operations and maintenance of the
SBN in escrow, at MSV’s expense, for release to MSV (or its designee) upon the
failure of Contractor to maintain and support the software as set forth in the
Contract or in the event of the insolvency or bankruptcy of Contractor.
Notwithstanding the foregoing, any Termination for Default, Termination for
Convenience or any Breach shall not give rise to enabling MSV to access any such
source code.

 

43



--------------------------------------------------------------------------------

ARTICLE 15 – CHANGES

15.1 Changes Requested by MSV

15.1.1 Scope

MSV may, in writing, request a change in the Work within the general scope of
this Contract to:

A. Order work in addition to the Work provided for herein; or

B. Modify the whole or any part of the Work provided for herein; or

C. Direct stop Work, by one or more orders, up to an aggregate of eighteen
(18) months.

15.1.2 Response to Change Request

Contractor shall respond in writing to any such requested change within thirty
(30) days after receipt of such requested change, unless the change request is
designated as “urgent” by MSV, in which case Contractor shall respond within
seven (7) days after its receipt of such change request. In the case of a stop
Work direction, Contractor shall stop Work immediately to the extent specified
by MSV. If such change request causes an increase or decrease in the cost or the
time required for completion of the Work to be provided, or otherwise affects
any other provision of this Contract, such response shall provide a non-binding
preliminary estimate of the impact of the change request on the Firm Fixed Price
(including costs associated with processing of the change request), Delivery
Schedule and other provisions of this Contract. Contractor shall use
commercially reasonable efforts to propose and perform the changed Work in a
manner that mitigates MSV’s costs and any Delivery Schedule delays.

[***Redacted***]

Changes required by the obsolescence of components of the Ground Segment prior
to delivery shall be made by Contractor at Contractor’s cost and expense. If MSV
desires to proceed with the change after receipt of Contractor’s preliminary
estimate, MSV and Contractor shall cooperate and negotiate in good faith and
agree in a timely manner to equitable adjustments in the Firm Fixed Price,
Delivery Schedule and other affected provisions of this Contract, and this
Contract shall be amended in writing accordingly in accordance with Article
35.5. In the event the Parties fail to agree on an adjustment (upward or
downward) to the Firm Fixed Price, Delivery Schedule or other affected
provisions of this Contract with respect to a requested change, then MSV may
direct Contractor to proceed with the requested change, in which case,
Contractor shall proceed with the directed change. The Parties shall continue to
negotiate the adjustments to the Contract, and pending completion of such
negotiations and as a condition for Contractor being obligated to proceed with
the directed change, the Parties in good faith shall agree upon and establish a
reasonable payment schedule adjustment to compensate Contractor for the Work
performed pursuant to the directed change, which payment schedule shall be
adjusted as part of the negotiated settlement for the directed change.
[***Redacted***]

15.1.3 Mitigation of Stop Work Costs

Contractor shall use commercially reasonable efforts to require its
subcontractors with Major Subcontracts to agree to a stop Work provision that
minimizes Contractor’s costs and is consistent with the terms of this Article
15.1. In the event of a stop Work, Contractor shall use commercially reasonable
efforts to mitigate costs and shall cooperate in good faith with MSV in
connection with actions taken by Contractor with respect to its subcontractors.

 

44



--------------------------------------------------------------------------------

15.1.4 Tolling of Payments

Notwithstanding the foregoing, in the event MSV directs a stop Work, all
payments due Contractor (except for payments due and payable prior to the date
of the stop Work order) shall be tolled and shall not accrue for the duration of
the stop Work order (up to the cumulative maximum period provided in Article
15.1.1 above). If after issuing a stop Work order, MSV directs Contractor to
resume Work, the Delivery Schedule, Price and affected terms of this Contract
shall be equitably adjusted due to such Work stoppage pursuant to Article 15.

15.1.5 Contractor Requested Changes

Any changes requested by Contractor during the performance of this Contract,
including requested waivers and deviations (“Request for Deviation/Waiver” or
“RDW”) and Contract Change Notices (“CCN”), within the general scope of this
Contract, which will add or delete Work, affect the design of the SBNs, change
the method of shipment or packing, or the place or time of Delivery, or will
affect any other requirement of this Contract, shall be submitted in writing to
MSV thirty (30) days prior to the proposed date of the change. If such
Contractor requested change causes an increase or decrease in the total price or
other terms of this Contract, Contractor shall submit a proposal to MSV
supported by a detailed Cost Basis of Estimate (“BOE”).

[***Redacted***]

MSV shall notify Contractor in writing within fifteen (15) days after receipt of
the requested change proposal, whether or not it agrees with and accepts such
change. If the change request is designated as “urgent” by Contractor, or is a
RDW or CCN, MSV shall respond within seven (7) days after its receipt of such
change request. If MSV agrees with and accepts the Contractor requested change,
Contractor shall proceed with the performance of the Contract as changed and an
amendment to the Contract reflecting the change proposal, shall be issued. If
MSV does not agree with such Contractor requested change, or if MSV fails to
notify Contractor within the applicable time period, such change shall be deemed
rejected. In the event the Parties are unable to reach agreement on such change,
or price adjustment, if any, or both, or if the change is rejected, Contractor
shall proceed with the performance of the Contract, as unchanged.

[***Redacted***]

 

45



--------------------------------------------------------------------------------

ARTICLE 16 – FORCE MAJEURE

16.1 Definition

Contractor shall not be responsible for late delivery due to a Force Majeure
Event. A “Force Majeure Event” shall be any event beyond the reasonable control
of Contractor or its suppliers and subcontractors and shall include, but not be
limited to: (1) acts of God; (2) acts of a government (including the suspension,
withdrawal, or non-renewal of export or import licenses essential to the
performance of the Contract, provided that such suspension, withdrawal, or
non-renewal is not caused by the failure of Contractor to properly execute its
license application responsibilities and/or to comply with applicable law);
(3) war and warlike events; (4) catastrophic weather conditions such as floods,
tornadoes and typhoons; (5) fire, earthquakes, epidemics, quarantine
restrictions; (6) strikes, lockouts and other industrial disputes; and
(7) sabotage, riot and embargoes; provided written notice is given to MSV, in
writing, within ten (10) Business Days after Contractor’s performance has been
impacted by the occurrence of such Force Majeure Event and further provided such
Force Majeure Event is not caused by the failure of Contractor or its suppliers
or subcontractors to perform their obligations under this Contract.
[***Redacted***] Such notice to be provided by Contractor, as required by the
preceding provisions, shall include a detailed description of the portion of the
Work known to be affected by such delay. In coordination with MSV and subject to
MSV’s prior written approval where reasonably appropriate under the
circumstances, Contractor shall use best reasonable efforts to avoid or minimize
and/or work around such delay through the implementation of any work-around
plans, alternate sources, or other means Contractor may reasonably utilize to
minimize a delay in performance of the Work. Contractor shall also provide MSV
prompt written notice when the Force Majeure Event appears to have ended.

16.2 Force Majeure Dispute

In the event MSV disputes any Force Majeure Event, MSV shall inform Contractor
in writing within ten (10) Business Days from the date of receipt of written
notice of the event purportedly constituting the Force Majeure Event and, if the
Parties have not resolved the Dispute within ten (10) Business Days of
Contractor’s receipt of such written notice from MSV, the Dispute shall be
resolved pursuant to Article 23.

16.3 Equitable Adjustments

Upon the occurrence of any Force Majeure Event that causes a delay in
Contractor’s performance of its obligations hereunder, an equitable adjustment
shall be negotiated in the Delivery Schedule and other portions of this Contract
affected by the Force Majeure Event; provided, however, Contractor acknowledges
and agrees, there shall be no adjustment to the Firm Fixed Price due to any
Force Majeure Event.

16.4 [***Redacted***]

 

46



--------------------------------------------------------------------------------

ARTICLE 17 – MSV RESPONSIBILITIES

17.1 MSV Responsibilities

MSV shall be responsible for its obligations identified in these terms and
conditions and in Exhibit A, L-Band Space Based Network Statement of Work. In
addition, MSV shall:

(i) use commercially reasonable efforts to obtain launch and in-orbit insurance
prior to Launch including coverage of Contractor and its subcontractors’
operation of the Satellite through handover of the Satellite to MSV. In the
event MSV obtains such insurance, MSV shall obtain from its insurers waivers of
any subrogation rights against Contractor or its Affiliates or subcontractors,
and shall provide evidence of such waivers to Contractor sixty (60) days prior
to Launch of the Satellite and a certificate of such insurance coverage at
Contractor’s request. MSV shall provide Contractor with the definitions of Total
Loss and partial loss after it has purchased such insurance.

(ii) [***redacted***]

17.2 MSV’s Delay in Performance

If the performance of all or any part of the Work required of Contractor under
this Contract is delayed or interrupted by MSV’s failure to perform its
contractual obligations hereunder within the time specified in this Contract
(“MSV Delay”), Contractor shall provide MSV written notice of such MSV Delay and
the anticipated impact of the MSV Delay, prior to or as soon as reasonably
practicable after Contractor’s performance has been impacted by a MSV Delay.
Contractor shall be entitled to an equitable adjustment in the Firm Fixed Price
and Delivery Schedule and terms affected, after the date such notice is given,
by such failure to perform by MSV pursuant to Article 15, Changes. Any
adjustment made pursuant to this Article 17 shall be formalized by the execution
of an amendment to this Contract in accordance with Articles 15 and 35.5 wherein
such adjustments shall be recorded. At MSV’s written request pursuant to Article
15, Contractor shall use best reasonable efforts to avoid or minimize and/or
work around any delay resulting from such MSV Delay through the implementation
of any work-around plans, alternate sources, or other means Contractor may
utilize or expect to utilize to minimize a delay in performance of the Work.

 

47



--------------------------------------------------------------------------------

ARTICLE 18 – LIQUIDATED DAMAGES FOR LATE DELIVERY

18.1 Acknowledgement of MSV Losses

The Parties acknowledge and agree that failure to meet the Delivery Schedule
specified in Article 3.1 and failure to achieve SBN Acceptance will cause
substantial financial loss or damage being sustained by MSV. The Parties further
acknowledge and agree that the following liquidated damages are believed to
represent a genuine and reasonable estimate of all losses (including
non-productive time and increased cost of money) that would be suffered by MSV
by reason of any such delay (which losses would be difficult or impossible to
calculate with certainty).

18.2 Liquidated Damages for Late SBN Acceptance

[***Redacted***]

18.3 Offset

Any amounts due in accordance with this Article 18 shall be, at MSV’s election,
either (i) credited to MSV against any outstanding or future invoices hereunder
or (ii) paid by Contractor to MSV within thirty (30) days of issuance of an
invoice from MSV.

18.4 Remedy

Such damages shall be MSV’s sole remedy and compensation for Contractor delays
with respect to late delivery of a Satellite during the time period set forth
above; provided, however, MSV retains all rights and remedies under Article 22
regarding termination for default and Article 22.3 regarding termination for
excessive force majeure.

18.5 [***Redacted***]

 

48



--------------------------------------------------------------------------------

ARTICLE 19 – INTELLECTUAL PROPERTY INDEMNITY

19.1 Indemnification

Contractor, at its own expense, shall defend, indemnify and hold harmless MSV
and its Affiliates and their respective directors, officers, employees,
shareholders, and agents, from and against any Losses based on, arising from or
in connection with any third party claim, suit or allegation that the
manufacture of any Deliverable Item or any part thereof or the intended use,
lease or sale or offer for sale of any Deliverable Item or any part thereof
infringes, in the intended service area, any third party Intellectual Property
Right or embodies any misappropriated trade secret (each, an “Intellectual
Property Claim”). [***Redacted***]

19.2 [***Redacted***]

19.3 Combinations and Modifications

Contractor shall have no liability under this Article 19 for any Intellectual
Property Claim arising solely from: (i) use of any Deliverable Item in
combination with other items not provided by Contractor or its suppliers or
subcontractors; or (ii) MSV’s modification of the Deliverable Item, except where
such modification was made by or for MSV due to Contractor’s failure to perform
a contractual obligation.

19.4 Sole Remedies

The remedies set forth in this Article 19 are MSV’s sole and exclusive remedies
for or related to any Intellectual Property Claim.

 

49



--------------------------------------------------------------------------------

ARTICLE 20 – GENERAL INDEMNITY

20.1 Contractor’s Indemnity

Contractor, at its own expense, shall defend, indemnify and hold harmless MSV
and its Affiliates and their respective directors, officers, employees,
shareholders, and agents, from and against any Losses based on, arising from or
in connection with any allegations by third parties regarding any of the
following: (i) claims for injury to persons or real or tangible personal
property damage, but only if such Losses were caused by, or resulted from, a
negligent act or omission or willful misconduct of Contractor or its employees,
subcontractors, agents or representatives and (ii) Contractor’s breach of its
obligations under Articles 7, 14, 26, and 29.

20.2 MSV’s Indemnity

MSV, at its own expense, shall defend, indemnify and hold harmless Contractor
and its Affiliates, and their respective directors, officers, employees,
shareholders and agents, from and against any Losses based on, arising from or
in connection with any allegations by third parties regarding any of the
following: (i) for claims for injury to persons or real or tangible personal
property damage, but only if and to the extent such Losses were caused by, or
resulted from, negligent acts or omissions or willful misconduct of MSV or its
employees or representatives and (ii) MSV’s breach of its obligations under
Articles 7, 26, and 29.

20.3 Conditions to Indemnification

The right to any indemnity set forth in this Contract shall be subject to the
following conditions:

20.3.1 Notice

The Party seeking indemnification (the “Indemnified Party”) shall promptly
advise the other Party (the “Indemnifying Party”) in writing of the filing of
any suit or of any written or oral claim for which it seeks indemnification upon
receipt thereof and shall provide the Indemnifying Party, at its written
request, with copies of all documentation relevant to such suit or claim.
Failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations under this Contract except to the extent it can
demonstrate that it was prejudiced by such failure. Within fifteen (15) days
following receipt of written notice from the Indemnified Party, but no later
than a reasonable time before the date on which any response to a complaint or
summons is due, the Indemnifying Party shall notify the Indemnified Party in
writing if the Indemnifying Party elects to assume control of the defense or
settlement of that claim (a “Notice of Election”).

20.3.2 Control of Action

If the Indemnifying Party delivers a Notice of Election relating to any claim
within the required notice period, so long as it is actively defending such
claim, the Indemnifying Party shall be entitled to have sole control over the
defense and settlement of such claim; provided that (i) the Indemnified Party
shall be entitled to participate in the defense of such claim and to employ
counsel at its own expense to assist in the handling of such claim; (ii) where
the Indemnified Party is so represented, the Indemnifying Party shall keep
counsel of the Indemnified Party informed of each step in the handling of any
such claim; and (iii) the Indemnified Party shall provide, at the Indemnifying
Party’s request and expense, such assistance and information as is available to
the Indemnified Party for the defense and settlement of such claim and (iv) the
Indemnifying Party shall obtain the indemnified Party’s approval, which shall
not be unreasonably withheld, before entering into any non-monetary settlement
of such claim or ceasing to defend against such claim.

 

50



--------------------------------------------------------------------------------

20.3.3 Right of Indemnified Party to Defend/Settle

If the Indemnifying Party does not deliver a Notice of Election relating to any
claim within the required notice period or fails actively to defend such claim,
the Indemnified Party shall have the right to defend and/or settle the claim in
such manner as it may deem appropriate, at the cost and expense of the
Indemnifying Party. Provided that the Indemnified Party acts in good faith, it
may settle such claim on any terms it considers appropriate under the
circumstances without in any way affecting its right to be indemnified
hereunder. The Indemnifying Party shall promptly reimburse the Indemnified Party
for all such costs and expenses.

20.4 Waiver of Subrogation

Each Party shall obtain a waiver of subrogation and release of any right of
recovery against the other Party and its Affiliates, contractors and
subcontractors at any tier (including suppliers of any kind) and their
respective directors, officers, employees, shareholders and agents, that are
involved in the performance of this Contract from any insurer providing coverage
for the risks such Party has agreed to indemnify against under this Article 20.

 

51



--------------------------------------------------------------------------------

ARTICLE 21 – TERMINATION FOR CONVENIENCE

21.1 Right to Terminate

MSV may terminate this Contract without cause, in whole or in part, by giving
Contractor written notice; provided, however, MSV may not terminate this
Contract as to a Satellite after the SPSR of such Satellite. In the event of
such termination, Contractor will cease Work as directed in the termination
notice.

21.2 Termination Liability

21.2.1 Termination in Whole or of an Entire SBN

[***Redacted***]

21.2.2 Partial Termination of an SBN

In the event MSV terminates work under this Contract with respect to only a
portion of an SBN (including the Space Segment portion, or one or more gateways
related to a Ground Segment), pursuant to this Article 21.2.2 (“Termination in
Part”) and is termination other than termination of an entire SBN (addressed in
Article 21.2.1), such termination shall be treated as a change pursuant to
Article 15.

21.2.4 [***Redacted***]

21.2.5 Total Discharge

Payment of the amount payable by MSV to Contractor pursuant to Articles 21.2.1
or 21.2.2, as applicable, shall constitute a total discharge of MSV’s liability
to Contractor for termination pursuant to this Article 21.

21.3 Disposition of Work

Upon payment by MSV to Contractor of the termination liability amounts due under
Article 21.2, MSV may:

(i) require Contractor to transfer title and risk of loss to MSV to all or any
part of the Deliverable Items terminated (including any associated
Work-in-Process and Finished Goods) and Contractor shall, upon direction of MSV,
protect and preserve property at MSV’s expense in the possession of Contractor
or its subcontractors in which MSV has an interest and shall facilitate access
to and possession by MSV of items comprising all or part of the Work terminated;
or

(ii) require Contractor to make a reasonable, good faith effort to sell such
items and to remit any sales proceeds to MSV less a deduction for actual costs
of disposition reasonably incurred; provided that to the extent Contractor’s
compliance with this Article 21.3(ii) requires governmental approvals and
Contractor cannot, with the exercise of commercially reasonable efforts, procure
such approvals, Contractor shall be excused from performing its obligations
under this Article 21.3(ii).

21.4 Contractor Responsibilities

In the event of a termination under this Article 21, Contractor shall take all
commercially reasonable actions to mitigate its costs of termination and shall:

A. place no further orders or subcontracts for materials, services, or
facilities to the extent they relate to the performance of the terminated Work;

B. terminate orders and subcontracts to the extent they relate to the
performance of the terminated Work;

 

52



--------------------------------------------------------------------------------

C. settle all outstanding liabilities and all claims arising out of such
termination of orders and subcontracts for materials, services, or facilities;
and

D. take such action as may be reasonably necessary for the protection and
preservation of the property related to this Contract that is in the possession
of Contractor or any subcontractor and in which MSV has or may acquire an
interest.

 

53



--------------------------------------------------------------------------------

ARTICLE 22 – TERMINATION FOR DEFAULT, EXCESSIVE FORCE MAJEURE

22.1 MSV Right of Termination

22.1.1 [***Redacted***]

22.1.2 [***Redacted***]

22.1.3 Contractor’s Reimbursement for MSV-Retained Work

[***Redacted***]

22.1.4 Invalid Default Termination

If, after termination pursuant to this Article 22.1, it is finally determined
pursuant to Article 23 or written agreement of MSV that Contractor was not in
default under Article 22.1.1, or that the default was excusable under Articles
16 or 17, the rights and obligations of the Parties shall be the same as if the
termination had occurred under Article 21.

22.1.5 No Termination Rights

In no event shall MSV have the right to terminate the Contract for default in
whole after Acceptance of a SBN. Further, in no event shall MSV have the right
to terminate the Contract for default for one of the SBNs if there is Total Loss
or partial loss of the Satellite associated with the particular SBN at or after
Launch of such Satellite.

22.2 Contractor Right of Termination

22.2.1 [***Redacted***]

22.2.2 Termination Liability

In the event of termination pursuant to this Article 22.2, Contractor shall be
paid as if such termination were for convenience pursuant to Article 21, plus
any late payment interest due pursuant to Article 5.3. Payment of any amount by
any Financing Entity on behalf of MSV shall relieve MSV from its obligation to
make such payment in the corresponding amount. Payment of the total amounts
(termination for convenience amounts plus interest on outstanding invoices)
payable by MSV pursuant to this Article 22.2.2 shall constitute a total
discharge of MSV’s liabilities to Contractor for termination pursuant to this
Article 22.2.

22.2.3 Disposition of the Work

Upon completion of all payments to Contractor in accordance with Article 22.2.2,
MSV may require Contractor to transfer title and risk of loss to MSV to such
Deliverable Items, Work-in-Process and Finished Goods. In lieu of taking
immediate possession of Deliverable Items, Work-in-Process and Finished Goods as
provided in the preceding sentence, upon direction of MSV, Contractor shall
protect and preserve Deliverable Items, Work-in-Process and Finished Goods at
MSV’s expense and shall facilitate access to and possession by MSV to such
Deliverable Items, Work-in-Process and Finished Goods. Alternatively, MSV may
request Contractor to make a reasonable, good faith effort to sell such items
and to remit any sales proceeds to MSV less a deduction for actual costs of
disposition reasonably incurred. To the extent Contractor’s compliance with this
Article 22.2.3 requires governmental approvals and Contractor cannot, with the
exercise of commercially reasonable efforts, procure such approvals, Contractor
shall be excused from performing its obligations under this Article 22.2.3.
Contractor shall be entitled to retain possession and title to the Deliverable
Items and Work-in-Process and Finished Goods in its possession unless and until
all payments due Contractor are paid under the Contract as a result of the
termination by Contractor. If MSV fails to pay the undisputed amounts due
Contractor, after an additional sixty (60) days cure period, Contractor may use
or dispose of Deliverable Items and Work-in- Process and Finished Goods in any
manner

 

54



--------------------------------------------------------------------------------

Contractor may elect. In such case, the fair market value of any Deliverable
Items, Work-in-Process and Finished Goods used or disposed of by Contractor
shall be set-off against MSV’s termination liability under Article 22.2.2.

22.2.4 Contractor Responsibilities

In the event of a termination under this Article 22.2, Contractor shall comply
with the requirements of Article 21.4.

22.3 [***Redacted***]

22.4 Termination Assistance

If MSV terminates the Contract for Contractor’s default, Contractor shall
provide up to 12 months of termination assistance to MSV or its designee, at
MSV’s request. [***Redacted***]

22.5 Limitation on Right to Terminate

Except as specified in this Contract, neither Party shall have any right to
terminate or suspend this Contract.

 

55



--------------------------------------------------------------------------------

ARTICLE 23 – DISPUTE RESOLUTION

Any dispute, claim, or controversy between the Parties arising out of or
relating to this Contract (“Dispute”), including any Dispute with respect to the
interpretation, performance, termination, or breach of this Contract or any
provision thereof shall be resolved as provided in this Article 23.

23.1 Informal Dispute Resolution

Prior to the initiation of formal Dispute resolution procedures, the Parties
shall first attempt to resolve their Dispute informally, in a timely and
cost-effective manner, as follows:

A. If, during the course of the Work, a Party believes it has a Dispute with the
other Party, the disputing Party shall give written notice thereof, which notice
will describe the Dispute and may recommend corrective action to be taken by the
other Party. Contractor Program Manager shall promptly consult with MSV Contract
Manager in an effort to reach an agreement to resolve the Dispute.

B. In the event agreement cannot be reached within ten (10) days of receipt of
written notice, either Party may request the Dispute be escalated, and the
respective positions of the Parties shall be forwarded to an executive level
higher than that under (A) above for resolution of the Dispute.

C. In the event agreement cannot be reached within twenty (20) days of receipt
of written notice, either Party may request the Dispute be escalated, and the
respective positions of the Parties shall be forwarded to the Chief Executive
Officer (CEO) of MSV and the Vice President, Boeing Satellite Systems, Inc. for
resolution of the Dispute.

D. In the event agreement cannot be reached under paragraphs A – C of this
Article 23.1 within a total of thirty (30) days after receipt of the written
notice described in Article 23.1(A), such dispute shall, at the request of
either Party, be referred to a mediator or mediation panel jointly selected by
the Parties for mediation and conciliation. If the Parties are unable to agree
on a mediator or mediation panel within five (5) days following such request,
the provisions of Article 23.2 shall apply.

The mediation and conciliation shall be without prejudice and non-binding. Any
evidence given or statements made in the course of the mediation and
conciliation may not be used against a Party in any other proceedings.

The cost of mediation and conciliation shall be shared equally by the Parties.
Each Party shall bear the cost of preparing and presenting its own case.

23.2 Litigation

If the Parties are unable to resolve the dispute as a result of such mediation
and conciliation, or if neither Party desires to pursue mediation and
conciliation, such dispute may be referred on the application of either Party
for final determination in the United States District Court for the Southern
District of New York, and the Parties hereby waive any objection to that venue
and that court’s exercise of personal jurisdiction over the case; provided
further that if, for any reason, such court does not have or refuses to exercise
subject matter jurisdiction over the Dispute, then litigation as permitted
herein may be brought in the Supreme Court for New York County. The Parties
hereby irrevocably consent to the exercise of personal jurisdiction by the state
and federal courts in the State of New York concerning any Dispute between the
Parties. If, for any reason, neither the state nor federal courts in New York
will exercise jurisdiction over the Dispute, then litigation as permitted herein
may be brought in any court of competent jurisdiction in the United States of
America.

 

56



--------------------------------------------------------------------------------

23.2.3 Choice of Laws

In resolving any Dispute the laws of the State of New York shall apply, without
reference to its conflicts of laws rules, and shall take into account usages,
customs and practices in the performance of contracts for the purchase and sale
of commercial communications satellites.

23.2.4 Costs and Expenses

Each Party shall bear its own costs and expenses.

23.4 Continued Performance

Unless the Dispute involves a termination of the Contract under Articles 21 or
22.1: (i) pending final resolution of any Dispute, each Party shall, unless
directed otherwise by the other Party in writing, perform all its obligations
under this Contract to the extent undisputed and practical to do so, including
the obligation to take all steps necessary during the tendency of the Dispute to
ensure the Work will be performed within the time stipulated or within such
extended time as may be allowed under this Contract; and (ii) failure to pay
disputed amounts shall not excuse failure to so perform the Work.

 

57



--------------------------------------------------------------------------------

ARTICLE 24 – INTER-PARTY WAIVER OF LIABILITY FOR A LAUNCH

24.1 Launch Services Agreement Inter-Party Waiver of Liability

24.1.1 Inter-Party Waiver

Each Party hereby agrees to be bound by the no-fault, no-subrogation inter-party
waiver of liability and related indemnity provisions required by the Launch
Services Agreement with respect to each Launch and to cause their respective
contractors and subcontractors at any tier (including suppliers of any kind)
that are involved in the performance of this Contract and any other person
having an interest in any Satellite (including non-consumer customers of MSV) to
accede to such waiver and indemnity, which in every case shall include claims
against the Launch Agency, either Party and their respective contractors and
subcontractors at any tier (including suppliers of any kind) that are involved
in the performance of this Contract. The Parties shall execute and deliver any
instrument that may be reasonably required by the Launch Agency to evidence
their respective agreements to be bound by such waivers.

24.1.2 Waiver of Subrogation

The Parties also shall obtain from their respective insurers, and shall require
their respective contractors and subcontractors at any tier (including suppliers
of any kind) that are involved in the performance of this Contract and any other
person having an interest in any Satellite (including non-consumer customers of
MSV to obtain from their respective insurers, an express waiver of such
insurers’ rights of subrogation with respect to any and all claims that have
been waived pursuant to this Article 24.

24.2 Indemnity Related to the Inter-Party Waiver of Liability

Each Party shall indemnify against and hold harmless the other Party and its
contractors and subcontractors at any tier (including suppliers of any kind)
that are involved in the performance of this Contract, from and against any
claim made by the Indemnifying Party or any of its contractors and
subcontractors (including suppliers of any kind) that are involved in the
performance of the Contract, or by any person having an interest in any
Satellite (including non-consumer customers of MSV), or by insurer(s) identified
in Article 24.1, resulting from the failure of the Indemnifying Party to waive
any liability against, or to cause any other person the Indemnifying Party is
obligated to cause to waive any liability against, the Launch Agency, the other
Party or either of their contractors and subcontractors at any tier (including
suppliers of any kind) involved in the performance of this Contract. The Parties
shall execute and deliver any instrument that may be reasonably required by the
Launch Agency to evidence their respective agreements to be bound by such
indemnifications.

24.3 Survival of Obligations

The waiver, indemnification and hold harmless obligations provided in this
Article 24 shall survive and remain in full force and effect, notwithstanding
the expiration or termination of this Contract.

 

58



--------------------------------------------------------------------------------

ARTICLE 25 – MAJOR SUBCONTRACTS

25.1 Selection of Major Subcontractors

Selection of any Major Subcontractor, whether as an initial selection or as a
replacement selection, shall be subject to MSV’s prior written approval.
Contractor shall provide MSV with a copy of the full text of any Major
Subcontract (including technical content but excluding price payment schedule,
or other financial data) promptly upon execution thereof. The Major
Subcontractors identified below are approved by MSV:

ViaSat                                         
                                                         GBBF

[***Redacted***]

MSV’s approval of any Major Subcontractor or subcontractor shall not relieve
Contractor from any obligations or responsibilities under this Contract.

25.2 Step-In Payment Rights

Contractor shall notify MSV within five (5) business days of it becoming aware
of the occurrence of an event that with or without the passage of time or the
giving of notice, or both, would give rise to a right of termination or a right
to receive damages or a payment of penalties under any of the Contractor’s Major
Subcontracts that Contractor is not then disputing, in good faith, with such
subcontractor (a “Default”). MSV shall have the right (but not the obligation)
to cure any such Default, including by making any payment due thereunder. The
Firm Fixed Price shall be reduced by the amount of the cost to cure such Default
paid by MSV pursuant to the preceding sentence. Such reduction in the Firm Fixed
Price shall be applied against and used to reduce the next payment due to
Contractor under the Payment Plan (which shall be adjusted accordingly). No
action on the part of MSV under this Article shall relieve Contractor from any
obligations or responsibilities under this Contract or the Major Subcontract.

25.3 No Privity of Contract

Nothing in this Contract shall be construed as creating any contractual
relationship between MSV and any subcontractor. Contractor is fully responsible
to Customer for the acts or omissions of subcontractors and all persons used by
Contractor or a subcontractor in connection with performance of the Work. Any
failure by a subcontractor to meet its obligations to Contractor shall not
constitute a basis for Force Majeure Event, except as provided in Article 16
(Force Majeure), and shall not relieve Contractor from meeting any of its
obligations under this Contract.

 

59



--------------------------------------------------------------------------------

ARTICLE 26 – CONTRACTOR INSURANCE REQUIREMENTS

26.1 Insurance Requirements

26.1.1 Coverage

Contractor represents that it has procured and will maintain at all times during
its performance of this Contract the following insurance coverages:

A. Ground insurance (“Property Insurance”) against all risks and loss or damage
to SBN, and to any and all component parts thereof and all materials of whatever
nature used or to be used in completing the Work, in an amount not less than the
greater of (i) the replacement value of or (ii) the amounts paid by MSV with
respect to, the SBN and component parts thereof and all materials of whatever
nature used or to be used in completing the Work. Such insurance shall provide
(i) coverage for removal of debris, and insuring the structures, machines,
equipment, facilities, fixtures, and other properties constituting part of the
Work, (ii) transit coverage, including ocean marine coverage (unless insured by
the supplier), (iii) off-site coverage covering any key equipment, and
(iv) off-site coverage covering any property or equipment not stored on the
construction site. [***Redacted***]

B. Public liability insurance until Launch of each Satellite covering Contractor
and all its subcontractors with respect to their performance under this Contract
and their liabilities to third parties. [***Redacted***] Contractor shall
maintain such insurance as to each Satellite until Launch of such Satellite.

C. Worker’s compensation insurance, including occupational illness or disease
coverage, or other similar social insurance in accordance with the laws of any
country, state, or territory exercising jurisdiction over the employee and
employer’s liability insurance in an amount not less than [***Redacted***] per
occurrence. Contractor shall maintain such insurance until Acceptance of all
Work, including remedial work, has occurred.

D. Comprehensive automobile liability insurance against liability claims for
personal injury (including bodily injury and death) and property damage covering
all owned, leased, non-owned, and hired vehicles used by Contractor in the
performance of the Work. Such insurance shall be for an amount not less than
[***Redacted***] per occurrence for combined bodily injury and property damage.
Contractor shall maintain such insurance until Acceptance of all Deliverable
Items has occurred.

E. Such other insurance in types and amounts as is adequate to cover
Contractor’s potential liabilities under this Contract and applicable law.

26.1.2 Additional Insured

MSV, MSV Canada and each Financing Entity shall be named as an additional
insured under Contractor’s third-party liability coverages, provided that, with
respect to each Financing Entity, such Financing Entity has an insurable
interest recognized by the applicable insurance underwriters.

26.1.3 Insurers Rating

The insurers selected by Contractor to provide the insurance required by Article
26.1.1(A) shall have a rating at least as high as those insurers providing
coverage on Contractor’s programs for its major commercial customers.

 

60



--------------------------------------------------------------------------------

26.1.4 Evidence of Insurance

Within ten days after EDC, and whenever requested by MSV, Contractor shall
produce evidence that the insurance required by Article 26.1.1 has been effected
and is being maintained. Contractor shall, at the written request of MSV,
provide MSV with a certificate of insurance evidencing the procurement of all
required insurance policies and thirty (30) days written notice prior to any
modification that diminishes the insurance coverage required hereunder,
cancellation, or non-renewal of such policies. If, after being requested in
writing by MSV to do so, Contractor fails to produce evidence of compliance with
Contractor’s insurance obligations within fourteen (14) days, MSV may effect and
maintain the insurance and pay the premiums. The amount paid shall be a debt due
from Contractor to MSV and may be offset against any payments due Contractor by
MSV. MSV may, at reasonable times upon reasonable notice, inspect any insurance
policy required hereunder at Contractor’s offices.

26.1.5 Claims

Contractor shall, as soon as practicable, inform MSV in writing of any
occurrence with respect to the Work that may give rise to a claim under a policy
of insurance required by Article 26.1.1(A) or (B) above. Contractor shall ensure
that its subcontractors similarly inform MSV of any such occurrences through
Contractor.

26.1.6 Waiver of Subrogation

Contractor shall require its insurers to waive all rights of subrogation against
MSV and MSV’s Affiliates and their respective associates.

26.1.7 Warranty

Contractor warrants and covenants that the insurance coverages and deductibles
to be obtained pursuant to this Article 26 are substantially comparable to those
provided to Contractor’s major commercial customers.

26.2 Preparation of Claims

Each Party shall provide to the other Party any information in its possession
(or otherwise available to it) that may reasonably be required to prepare,
present, and substantiate an insurance claim at the other Party’s written
request.

Each Party warrants and covenants that it will not intentionally withhold from
the other Party any material information it has or will have concerning
anomalies, failures, or non-conformances with or deviations from the
requirements of this Contract.

Upon written request of a Party, subject to Article 7, the other Party will
respond or permit the first Party to respond to any insurers in relation to all
specific and reasonable questions relating to design, test, quality control,
launch, and orbital information on the Satellite. In addition, in the event of a
Launch and In-Orbit Insurance Policy claim, Contractor shall provide the support
described in Article 33.2.

 

61



--------------------------------------------------------------------------------

ARTICLE 27 – PERSONNEL AND KEY PERSONNEL

27.1 Personnel Qualifications

Contractor shall ensure that its personnel (including subcontractor personnel)
are fully qualified and have in place all the research, development,
manufacturing, technological and management skills necessary to perform the
Work. If MSV in good faith determines that the continued assignment of any
Contractor personnel is not in MSV’s best interest, then MSV shall provide
Contractor written notice to that effect requesting that such personnel be
replaced. Promptly after receipt of such request, Contractor shall investigate
the matters stated in the request and discuss its findings with MSV. If MSV
still requests replacement of the personnel, the Contractor shall so replace
such personnel with an individual satisfactory to MSV consistent with the law
and Contractor’s policies and procedures.

27.2 [***Redacted***]

27.3 Key Personnel Positions

Key personnel (“Key Personnel”) shall be the personnel filling the following or
equivalent positions:

27.3.1 Contractor Program Director: [***Redacted***]

27.3.2 Spacecraft Manager: [***Redacted***]

27.3.3 Ground Segment Program Manager: [***Redacted***]

27.3.4 System Engineering, Integration and Test Manager: [***Redacted***]

27.3.5 Chief Engineer: [***Redacted***]

27.4 Assignment of Key Personnel

27.4.1 Qualifications.

Contractor will assign individuals from within Contractor’s organization to the
Key Personnel positions to carry out the Work. Key Personnel will be familiar
with programs similar to MSV’s program.

27.4.2 [***Redacted***]

27.4.3 [***Redacted***]

27.5 Executive Quarterly Management Review Meetings

Contractor shall cause the Vice President of Boeing Satellite Systems, Inc. to
attend the Quarterly Management Review meetings described in Exhibit A. MSV
shall cause the Chief Operating Officer or higher officer to attend such
meetings.

 

62



--------------------------------------------------------------------------------

ARTICLE 28 – LIMITATION OF LIABILITY

28.1 Acknowledgment

THE PARTIES TO THIS CONTRACT EXPRESSLY RECOGNIZE THAT COMMERCIAL SPACE VENTURES
INVOLVE SUBSTANTIAL RISKS AND RECOGNIZE THE COMMERCIAL NEED TO DEFINE, APPORTION
AND LIMIT CONTRACTUALLY ALL OF THE RISKS ASSOCIATED WITH THIS COMMERCIAL SPACE
VENTURE. THE PAYMENTS AND OTHER REMEDIES EXPRESSLY SET FORTH IN THIS CONTRACT
FULLY REFLECT THE PARTIES’ NEGOTIATIONS, INTENTIONS AND BARGAINED-FOR ALLOCATION
OF THE RISKS ASSOCIATED WITH COMMERCIAL SPACE VENTURES.

28.2 Disclaimer

[***Redacted***]

28.3 No Consequentials

[***Redacted***]

28.4 Cap on Liability

[***Redacted***]

28.5 Exceptions

[***Redacted***]

28.6 Duty to Mitigate

Each Party shall have a duty to mitigate damages for which the other Party is
responsible.

 

63



--------------------------------------------------------------------------------

ARTICLE 29 – DISCLOSURE AND HANDLING OF PROPRIETARY INFORMATION

29.1 Definition of Proprietary Information

29.1.1 Definition

For the purpose of this Contract, “Proprietary Information” means all
confidential and proprietary information in whatever form transmitted, that is
disclosed or made available by such Party (hereinafter referred to as the
“disclosing party”) to the other Party hereto (hereinafter referred to as the
“receiving party”) and: (i) is identified as proprietary by means of a written
legend thereon, or (ii) if disclosed orally, is identified as proprietary at the
time of initial disclosure and then summarized in a written document, with the
Proprietary Information specifically identified, that is supplied to the
receiving party within thirty (30) days of initial disclosure. In the case of
MSV, Proprietary Information also shall include, whether or not designated
“Proprietary Information,” (i) correspondence under this Contract and (ii) all
information concerning MSV (and/or its Affiliates) regarding its operations,
affairs and businesses, its financial affairs, and its relations with its
customers, employees and service providers (including business plans, customer
lists, customer information, account information and consumer markets).

29.1.2 Exceptions

Proprietary Information shall not include any information disclosed by a Party
that (i) is already known to the receiving party at the time of its disclosure,
as evidenced by written records of the receiving party, without an obligation of
confidentiality at the time of disclosure; (ii) is or becomes publicly known
through no wrongful act of the receiving party; (iii) is independently developed
by the receiving party as evidenced by written records of the receiving party;
or (iv) is obtained by the receiving party from any third party without
restriction and without breach of any confidentiality obligation by such third
party.

29.2 Terms for Handling and Use of Proprietary Information

For a period of ten (10) years after the end of the Stated Satellite Life for
the last SBN, the receiving party shall not disclose Proprietary Information
that it obtains from the disclosing party to any person or entity except (i) its
employees, Affiliates, Related Entities and MSV Canada in the case of MSV,
attorneys, advisors, officers, directors, agents and consultants who have a need
to know, or (ii) any third party (but only the terms and conditions of this
Contract and provided such entity is not a satellite manufacturer) in connection
with any financing, insurance, transaction or other business relationship where,
in both (i) and (ii) such person or entity has been informed of and has agreed
in writing (or, in the case of employees, officers, directors or attorneys are
otherwise subject to confidentiality obligations consistent with the obligations
set forth herein) to abide by the receiving party’s obligations under this
Article 29. The receiving party shall use not less than the same degree of care
to avoid disclosure of such Proprietary Information as it uses for its own
Proprietary Information of like importance; but in no event less than a
reasonable degree of care. Proprietary Information shall be used only for the
purpose of performing the obligations and exercising its rights under this
Contract or as the disclosing party otherwise authorizes in writing.

29.3 Legally Required Disclosures

Notwithstanding the foregoing, in the event that the receiving party becomes
legally compelled (including disclosures necessary or in good faith determined
to be reasonably necessary under the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended), to disclose Proprietary
Information of the disclosing party, including this Contract or other supporting

 

64



--------------------------------------------------------------------------------

document(s), the receiving party shall, to the extent practicable under the
circumstances, provide the disclosing party with written notice thereof so that
the disclosing party may seek a protective order or other appropriate remedy, or
to allow the disclosing party to redact such portions of the Proprietary
Information as the disclosing party deems appropriate. In any such event, the
receiving party will disclose only such information as is legally required, and
will cooperate with the disclosing party (at the disclosing party’s expense) to
obtain proprietary treatment for any Proprietary Information being disclosed.

29.4 Return of Confidential Information

Subject to MSV’s rights under Article 30, upon the request of the Party having
proprietary rights to Proprietary Information, the other Party in possession of
such Proprietary Information shall promptly return such Proprietary Information
(and any copies, extracts, and summaries thereof) to the requesting Party, or,
with the requesting Party’s written consent, shall promptly destroy such
materials (and any copies, extracts, and summaries thereof), except for one
(1) copy which may be retained for legal archive purposes, and shall further
provide the requesting Party with written confirmation of same; provided,
however, where both Parties have proprietary rights in the same Proprietary
Information, a Party shall not be required to return such information to the
other Party.

29.5 No License

Except as expressly provided in this Contract, nothing in this Contract shall be
construed as granting the receiving party whether by implication, estoppel, or
otherwise, any license or any right to use any Proprietary Information received
from the disclosing party, or use any patent, trademark, or copyright now or
hereafter owned or controlled by the disclosing party.

 

65



--------------------------------------------------------------------------------

ARTICLE 30 – INTELLECTUAL PROPERTY RIGHTS

30.1 Ownership of IP and IP Rights

30.1.1 MSV’s Intellectual Property

A. Subject to the licenses granted in Article 30.2.2, all Background and
Foreground Intellectual Property made, developed, or created solely by MSV (or
by others, other than Contractor or any of its subcontractors, acting on behalf
of MSV), and all Intellectual Property Rights therein, shall be the sole and
exclusive property of MSV.

[***Redacted***]

30.1.2 Contractor’s Intellectual Property

A. Subject to the licenses granted in Article 30.2.1, all Background
Intellectual Property, developed or created by Contractor (or its
subcontractors), and all Intellectual Property Rights therein, shall be the sole
and exclusive property of Contractor.

[***Redacted***]

C. Contractor agrees that the obligations set forth in Article 29.2, subject to
the exceptions set forth in Article 29.1.2, shall apply to Contractor with
respect to the handling and use of MSV-specific information contained in any
Deliverable Data, Contract Exhibits and Attachments thereto, without regard to
the time limitation set forth therein.

30.2 License Rights

30.2.1 [***Redacted***]

30.2.2 [***Redacted***]

30.2.3 Subcontracts

Contractor shall, unless otherwise authorized or directed in writing by MSV, to
the extent necessary to fulfill its obligations under this Article 30.2 hereof,
use reasonable efforts to include in each Major Subcontract issued hereunder a
license rights clause pursuant to which each such subcontractor will grant to
MSV (through Contractor) license rights or ownership rights, as applicable, in
Intellectual Property incorporated in Deliverable Items hereunder and which
Intellectual Property is developed by such subcontractor, and all associated
Intellectual Property Rights therein, to the same extent as the license or
ownership rights granted by Contractor in this Article 30.2.

30.2.4 [***Redacted***]

30.3 No Limitation on Deliverable Items

This Article 30 shall not be construed as limiting any right of MSV or
Contractor otherwise contained herein or at law with respect to injunctive
relief (or any obligation of Contractor to grant MSV the right) with no payment
of additional compensation to use, have used, deliver, lease, sell, or otherwise
dispose of the Satellite or other Deliverable Item of hardware or any part
thereof.

30.4 [***Redacted***]

30.5 Access to Work Product

During the term of this Contract, MSV may at any time request, and Contractor
shall promptly provide access to any and all Work product created or performed
by Contractor or its Major Subcontractors under this Contract including, but not
limited to reports, designs, drawings, tests, results, bills of material, data,
software and source code (excluding source code that is Contractor Ground
Segment Background IP or that is included in the third party commercial
off-the-shelf software). MSV shall bear all reasonable expenses associated with
Contractor’s collection of work product in response to a request under this
Article 30.5.

 

66



--------------------------------------------------------------------------------

ARTICLE 31 – PUBLIC RELEASE OF INFORMATION

31.1 Generally

Either Party intending to disclose publicly, whether through the issuance of
news releases, articles, brochures, advertisements, prepared speeches or other
information releases, information concerning this Contract or the Work shall
obtain the prior written approval of the other Party with respect to the content
and timing of such issuance.

31.2 Exceptions

The obligations set forth in Article 31.1 shall not apply to the following:

A. information that is publicly available from any governmental agency or that
is or otherwise becomes publicly available without breach of this Contract; and

B. internal publications or releases which are clearly marked as not intended
for the public at large.

 

67



--------------------------------------------------------------------------------

ARTICLE 32 – NOTICES

32.1 Written Notification

Each notice or correspondence required or permitted to be given or made
hereunder shall be in writing (except where oral notice is specifically
authorized) to the respective addresses, facsimile and telephone numbers and to
the attention of the individuals set forth below, and any such notice or
correspondence shall be deemed given on the earlier to occur of (i) actual
receipt, irrespective of whether sent by post, facsimile transmission or signed
letter emailed in Adobe PDF format (followed by mailing of the original copy),
overnight courier or other method, and (ii) seven (7) days after mailing by
registered or certified mail, return receipt requested, postage prepaid.

In the case of MSV:

MSV LP

10802 Parkridge Boulevard

Reston, VA 20191-2722

Attn: General Counsel

With a copy to:

MSV LP

10802 Parkridge Boulevard

Reston, VA 20191-2722

Attn: Michael Cannice

Director, Contract Administration

Telephone No.: (703) 390-2700

Facsimile No.: (703) 390-2770

Email: mcannice@msvlp.com

In the case of Contractor:

By U.S. mail:

Boeing Satellite Systems, Inc.

P.O. Box 92919

Los Angeles, CA 90009-2919

By Courier:

Boeing Satellite Systems, Inc.

901 N. Selby Street

El Segundo, CA 90245

 

68



--------------------------------------------------------------------------------

In either case:

Attention: Contracts Manager,

Mail Stop W-S10-S526

Facsimile: (310) 662-8586

Email: craig.a.stephens2@boeing.com

32.2 Change of Address

Either Party may from time to time change its notice address or the persons to
be notified by giving the other Party written notice (as provided above) of such
new information and the date upon which such change shall become effective.

 

69



--------------------------------------------------------------------------------

ARTICLE 33 – RISK MANAGEMENT SERVICES

33.1 Insurance Procurement

Contractor shall provide customary and normal support to assist MSV in obtaining
a Launch and In-Orbit Insurance Policy including (i) providing a comprehensive
presentation package on the Satellite, suitable for presentation to the space
insurance brokers and underwriters, (ii) supporting MSV with all necessary
presentations (oral, written or otherwise), including attendance and
participation in such presentations where requested by MSV, (iii) providing on a
timely basis all reasonable and appropriate technical information, data and
documentation, and (iv) providing documentation and answers to insurer and
underwriter inquiries.

33.2 [***Redacted***]

 

70



--------------------------------------------------------------------------------

ARTICLE 34 – ORDER OF PRECEDENCE

In the event of conflict among the terms of the Terms and Conditions of this
Contract, the Exhibits and Appendix, the following order of decreasing
precedence shall apply:

 

  •  

Terms and Conditions

 

  •  

Exhibit I: MSV Space-Based Network Program Payment Plan and Termination
Liability Amounts

 

  •  

Exhibit J: MSV Satellite Orbital Performance Incentive Payment Plan

 

  •  

Exhibit K: Labor Rates

 

  •  

Exhibit M: ViaSat Certification Letter

 

  •  

Exhibit B: Technical Requirements for MSV L-Band Space Based Network

 

  •  

Exhibit A: L-Band Space Based Network Statement of Work

 

  •  

Exhibit C: L-Band SBN System Test Plan

 

  •  

Exhibit D: Satellite Program Test Plan

 

  •  

Exhibit E: Ground Segment Test Plan

 

  •  

Exhibit F: Satellite Product Assurance Plan

 

  •  

Exhibit G: Ground Segment Product Assurance Plan

 

  •  

Exhibit H: Dynamic Satellite Simulator Specification

 

  •  

Exhibit K: Option Pricing

 

  •  

Exhibit L: Spares

 

71



--------------------------------------------------------------------------------

ARTICLE 35 – GENERAL

35.1 Assignment

35.1.1 General

This Contract may not be assigned, either in whole or in part, by either Party
without the express written approval of the other Party, which approval shall
not be unreasonably withheld, conditioned or delayed.

35.1.2 By MSV

Notwithstanding the foregoing, MSV may assign or transfer this Contract or all
or a portion of its rights, duties, or obligations hereunder to (i) any Related
Entity or Affiliate of MSV provided that in the case of a transfer to a Related
Entity or an Affiliate, the Related Entity has sufficient financial resources
(independently or by way of guarantee) to fulfill its obligations under this
Contract, provided that “sufficient financial resources” shall not be deemed to
be greater than those possessed by MSV; (ii) any or all Financing Entities in
connection with obtaining financing for the payment of Contractor’s invoices and
any and all other fees, charges or expenses payable under this Contract under
any Financing Agreement; and (iii) as part of any collateral pool in favor of
other senior lenders providing financing to MSV or any of its Affiliates in
connection with completion of the Hybrid Network, provided in any case the
assignee, transferee, or successor to MSV has expressly assumed all of the
assigned obligations of MSV and associated terms and conditions. Any such
assignment or transfer shall not violate laws related to export or technology
transfer. In the event that MSV desires to assign or transfer this Contract to a
Contractor Competitor, the Parties shall cooperate in good faith to establish
procedures to reasonably protect Contractor’s Intellectual Property and
Confidential Information. Without limiting this Article 351.2, and
notwithstanding anything to the contrary in Article 35.1.1 or this Article
35.1.2, MSV may, at any time, assign to MSV Canada, through separate agreement
or by including MSV Canada as a party to this Agreement, one of the Satellites
and/or SBNs selected by MSV and one of the optional Satellites and all or a
portion of its rights, duties obligations and options related thereto; provided
MSV LP shall remain secondarily liable.

35.1.3 By Contractor

Notwithstanding the foregoing, Contractor may assign or transfer this Contract
or all of its rights, duties, or obligations hereunder to: (i) any Affiliate of
Contractor, or (ii) any corporation in connection with the sale, transfer or
assignment of all or substantially all of Contractor’s assets or capital stock,
whether by way of merger, consolidation, or otherwise, subject to the following
conditions: (A) in the case of a transfer to an Affiliate, and, in the
reasonable discretion of MSV such Affiliate has the experience, resources, and
personnel required to perform the Work in accordance with this Contract; (B) in
the case of a transfer or assignment contemplated in clause (ii), immediately
after giving effect to such transaction or series of related transactions,
Contractor (or in the event Contractor is not the continuing person, the person
or entity formed by such consolidation or into which Contractor is merged or to
which its properties are transferred substantially as an entirety) (i) has
sufficient financial resources to fulfill its obligations under this Contract,
and (ii) the assignee or transferee has the experience, resources and personnel
required to perform the Work in accordance with this Contract; and (C) the
assignee, transferee, or successor to Contractor has expressly assumed all the
obligations of Contractor and all terms and conditions applicable to Contractor
under this Contract.

 

72



--------------------------------------------------------------------------------

35.1.4 Security Interests

Either Party, upon prior written notice to the other Party, may grant security
interests in its rights hereunder to lenders that provide financing for the
performance by such Party of its obligations under this Contract or for the
subject matter hereof. In the event that either Party is sold to or merged into
another entity, its responsibilities under this Contract shall not be altered
and the successor organization shall be liable for performance of such Party’s
obligations under this Contract.

35.1.5 Void Assignment

Assignment of this Contract in violation of this Article 35 shall be void and of
no effect.

35.2 Binding Effect

This Contract shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. Assignment of this Contract
shall not relieve the assigning Party of any of its obligations nor confer upon
the assigning Party any rights except as provided in this Contract.

35.3 Severability

If any provision of this Contract is declared or found to be illegal,
unenforceable or void, the Parties shall negotiate in good faith to agree upon a
substitute provision that is legal and enforceable and is as nearly as possible
consistent with the intentions underlying the original provision. If the
remainder of this Contract is not materially affected by such declaration or
finding and is capable of substantial performance, then the remainder shall be
enforced to the extent permitted by law.

35.4 Waiver of Breach of Contract

A waiver of any provision or any breach of a provision of this Contract shall
not be binding upon either Party unless the waiver is in writing, signed by a
duly authorized representative of the Party to be bound, as applicable, and such
waiver shall not affect the rights of the Party not in breach with respect to
any other or future breach. No course of conduct by a Party shall constitute a
waiver of any provision or any breach of a provision of this Contract unless a
written waiver is executed in accordance with the provisions of this Article
35.4.

35.5 Amendments

This Contract, including any and all its Attachments and Exhibits and
Appendices, may not be modified except by written instrument signed by an
authorized representative of each Party.

35.6 Captions

The captions contained herein are for purposes of convenience only and shall not
affect the construction of this Contract.

35.7 Relationships of the Parties

It is expressly understood that Contractor and MSV intend by this Contract to
establish the relationship of independent contractors only, and do not intend to
undertake the relationship of principal and agent or to create a joint venture
or partnership or any other relationship, other than that of independent
contractors, between them or their respective successors in interests. Neither
Contractor nor MSV shall have any authority to create or assume, in the name or
on behalf of the other Party, any obligation, expressed or implied, or to act or
purport to act as the agent or the legally empowered representative of the other
Party, for any purpose whatsoever.

 

73



--------------------------------------------------------------------------------

35.8 Standard of Conduct

Both Parties agree that all their actions in carrying out the provisions of this
Contract shall be in compliance with applicable laws and regulations and neither
Party will pay or accept bribes, kickbacks or other illegal payments, or engage
in unlawful conduct.

35.9 Construction

This Contract, including all its Schedules, Attachments, Annexes, Exhibits and
the Appendices have been drafted jointly by the Parties and in the event of any
ambiguities in the language hereof, there shall be no inference drawn in favor
of or against either Party.

35.10 Counterparts

This Contract may be signed in any number of counterparts with the same effect
as if the signatures on each counterpart were upon the same instrument.

35.11 Applicable Law

This Contract shall be interpreted, construed and governed, and the rights of
the Parties shall be determined, in all respects, according to the laws of the
State of New York without reference to its conflicts of laws rules.

35.12 Survival

Termination or expiration of this Contract for any reason shall not release
either Party from any liabilities or obligations set forth in this Contract that
(i) the Parties have expressly agreed shall survive any such termination or
expiration or (ii) remain to be performed or by their nature would be intended
to be applicable following any such termination or expiration.

35.13 U.N. Convention on the International Sales of Goods

The U.N. Convention on the International Sales of Goods shall not apply or
otherwise have any legal effect with respect to this Contract.

35.14 No Third-Party Beneficiaries

This Contract is entered into solely between, and may be enforced only by, MSV
and Contractor and their permitted assigns, and this Contract shall not be
deemed to create any rights in third parties or to create any obligations of a
Party to any such third parties.

35.15 Lender Requirements

35.15.1 External Financing

The Parties recognize this Contract may be financed through external sources.
Contractor shall provide to any Financing Entity any program information that
such Financing Entity reasonably requires (subject to confidentiality agreements
governing such program information).

35.15.2 Cooperation

Contractor agrees to work cooperatively to negotiate and execute such documents
as may be reasonably required to implement such financing to the extent such
financing or document does not impose any material obligations not otherwise
undertaken hereunder, require Contractor or its Affiliates to violate any
contractual obligations or covenants it may have with third parties or adversely
affect in any material respect Contractor’s interests under this Contract.

35.16 [***Redacted***]

35.17 Covenant of Good Faith

Each Party agrees that, in respect to dealings with the other Party under or in
connection with this Contract, it shall act in good faith.

 

74



--------------------------------------------------------------------------------

35.18 Entire Agreement

This Contract, including all its Attachments and Exhibits, represents the entire
understanding and agreement between the Parties hereto with respect to the
subject matter hereof, and supersedes all other prior agreements and
negotiations with respect to the subject matter hereof.

IN WITNESS WHEREOF, the Parties have executed this Contract by their duly
authorized officers as of the date set forth in the Preamble.

 

BOEING SATELLITE SYSTEMS, INC.     MSV LP By:   /s/ Stephen T. O’Neill     By:  
/s/ Alexander H. Good Name:   Stephen T. O’Neill     Name:   Alexander H. Good
Title:   Vice President     Title:   Vice Chairman and CEO

 

75